   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 1 of 73



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GINA WILLIAMS,

                      Plaintiff,                18-cv-5912 (JGK)(RWL)

          - against -                           MEMORANDUM OPINION AND
                                                ORDER
NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, AND
THELMA WATKINS,

                     Defendants.
 ────────────────────────────────────
THELMA WATKINS,

               Cross-Claim Plaintiff,

          - against -

NEW YORK CITY HOUSING AUTHORITY,

              Cross-Claim Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Gina Williams, proceeding pro se, has

brought this action against the New York City Housing Authority

(“NYCHA”), as well as Carolyn Jasper, Cesar Gonzalez, Matthew

Hoffman, Rodney Davis, and Thelma Watkins, in their personal and

official capacities as employees of NYCHA, alleging

discrimination, hostile work environment, and retaliation on the

basis of race and gender, in violation of the Fourteenth

Amendment of the United States Constitution, Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title

VII”), 42 U.S.C. §§ 1981, 1983, and 1985 (“Section 1981,”

                                   1
    Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 2 of 73



“Section 1983,” and “Section 1985,” respectively), the New York

State Human Rights Law, N.Y. Exec. Law §§ 290 et seq. (the

“NYSHRL”), and the New York City Human Rights Law, N.Y.C. Admin.

Code §§ 8-101 et seq. (the “NYCHRL”). 1        The plaintiff has also

brought a claim for First Amendment retaliation pursuant to

Section 1983.    Although the defendant Thelma Watkins is a NYCHA

employee, NYCHA withdrew its representation of Watkins due to a

conflict of interest, and Watkins filed a cross-claim against

NYCHA.

     NYCHA, Jasper, Gonzalez, Hoffman, and Davis (together

“NYCHA Defendants”) and Watkins have all moved for summary

judgment dismissing the plaintiff’s claims.          After the summary

judgment motions were fully briefed, the plaintiff filed a

letter, seeking a preliminary injunction. The plaintiff’s

preliminary injunction raises new claims, not found in the

Second Amended Complaint (“SAC”), alleging that the process of

the plaintiff’s demotion violated her due process rights. For

the reasons that follow, defendant Watkins’ motion for summary

judgment is GRANTED, the NYCHA Defendants’ motion for summary

judgment is GRANTED in part and DENIED in part, and the

plaintiff’s request for a preliminary injunction is DENIED.



1  Although the plaintiff is proceeding pro se for purposes of this motion,
the plaintiff had counsel, on a limited appearance basis, for purposes of
defending the plaintiff’s deposition and taking depositions. ECF Nos. 44, 45,
129, 130.

                                      2
    Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 3 of 73



                                     I.

     The following facts are taken from the SAC, the parties’

Local Rule 56.1 submissions, declarations, and exhibits, and are

undisputed for the purposes of these motions unless otherwise

noted. 2

                                     A.

     The plaintiff, an African-American female, has been an

employee of NYCHA since 1992, and during the relevant period she

held the title of Resident Buildings Superintendent. NYCHA

Defs.’ 56.1 Stmt. ¶ 7; SAC ¶ 5. NYCHA is a public authority,

created under the New York Public Housing Law, to provide safe,



2  Both the NYCHA Defendants and Watkins filed Rule 56.1 Statements. The
plaintiff filed a Response to the NYCHA Defendants’ Rule 56.1 Statement and a
document, labeled as an “Affidavit” in response to Watkins’ Rule 56.1
Statement. The plaintiff’s responses did not address or dispute several of
the statements in either the NYCHA Defendants’ Rule 56.1 Statement or
Watkins’ Rule 56.1 Statement. Instead, the plaintiff asked that the Court
conduct an “assiduous review” of the record. As Watkins notes, the
plaintiff’s Rule 56.1 Response to the Watkins’ Rule 56.1 Statement is not
notarized, and appears to be unsworn, and therefore does not qualify as an
affidavit. Further, the plaintiff has attached several exhibits, that the
defendants argue were not introduced in discovery, are unauthenticated, and
inadmissible. The defendants have suggested that, because the plaintiff has
either not disputed, or has not provided supporting, admissible evidence to
support her disputes with statements in the Rule 56.1 Statements, and because
the plaintiff has brought several lawsuits in federal court previously, the
Court should decline the request to conduct an “assiduous review” of the
record and accept the Rule 56.1 Statements as fully admitted. Although the
Court of Appeals has instructed that facts in Rule 56.1 Statements that are
uncontested may be deemed admitted as a matter of law, Gubitosi v. Kapica,
154 F.3d 30, 31 & n.1 (2d Cir. 1998), district courts have broad discretion
to determine whether to overlook a party’s failure to comply with Rule 56.1
and “to conduct an assiduous review of the record even where one of the
parties has failed to file such a statement.” Holtz v. Rockefeller & Co., 258
F.3d 62, 73 (2d Cir. 2001). Moreover, the Court has an independent
obligation to assure that statements in a Rule 56.1 Statement are supported
in the record. See id. at 74. A careful review is appropriate in this case.
See, e.g., Liverpool v. Davis, 442 F. Supp. 3d 714, 723 (S.D.N.Y. 2020);
Hayes v. Cty. of Sullivan, 853 F. Supp. 2d 400, 406 (S.D.N.Y. 2012).

                                      3
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 4 of 73



decent public housing for persons of low income in New York

City.   N.Y. Pub. Hous. Law §§ 2, 401. NYCHA has an “Equal

Opportunity Policy” that provides equal opportunities for all

qualified applicants and staff and prohibits discrimination on

the basis of race and gender in all terms and conditions of

employment, including work assignments, salary, performance

evaluations, and promotions. NYCHA Defs.’ 56.1 Stmt. ¶ 10. The

Policy also prohibits retaliation for complaining about unlawful

discrimination. Id.

     During the relevant period, Jasper, a black female, was the

Borough Director in NYCHA Queens-Staten Island Property

Management Department. NYCHA Defs.’ 56.1 Stmt. ¶¶ 2, 22.

Gonzalez was the Regional Asset Manager, Hoffman was an

Administrator, and Davis was the Deputy Director, all in the

NYCHA Queen-Staten Island Property Management Department. Id.

¶¶ 3-5. Watkins, a black female, worked as the Housing Manager

of Pomonok Houses (“Pomonok”), and was the plaintiff’s direct

supervisor beginning around May 2017. NYCHA Defs.’ 56.1 Stmt.

¶¶ 6, 32; Watkins’ 56.1 Stmt. ¶¶ 4, 16-18. Prior to Watkins

being appointed the Housing Manager of Pomonok, the plaintiff

was supervised by Xenia Rivera. NYCHA Defs.’ 56.1 Stmt. ¶ 32.

     After commencing employment with NYCHA in 1992 and passing

a civil service exam in 2004, the plaintiff was appointed to be

the Assistant Resident Buildings Superintendent of Astoria

                                   4
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 5 of 73



Houses; and, after passing another civil service exam in 2013,

the plaintiff was then appointed to be a Resident Buildings

Superintendent of Beach 41st Street-Beach Channel Drive Houses

(“Beach 41st”). NYCHA Defs.’ 56.1 Stmt. ¶¶ 12-15.

     In 2012, the plaintiff filed a lawsuit in the United States

District Court for the Eastern District of New York, against

NYCHA, Jasper, and three other NYCHA employees, alleging

discrimination, retaliation, and hostile work environment, based

on race and gender.    The District Court granted summary judgment

for the defendants on all claims, and the judgment was affirmed

by the Court of Appeals for the Second Circuit. See Williams v.

New York City Housing Authority, Kevin Mcnerny, Ryan Forde,

Caroyln Japser, and Thomas Puleo, 2013 WL 12080915, at *7

(E.D.N.Y. Aug. 7, 2013), aff’d, 572 Fed. App’x 23 (2d Cir.

2014).

     In early 2016, a Residential Buildings Superintendent

position at Pomonok became vacant. NYCHA Defs.’ 56.1 Stmt. ¶ 16.

Jasper testified that, because there was no civil service list,

Jasper had the authority to fill the Superintendent vacancy by

transferring laterally a Superintendent at another facility into

the position. NYCHA Defs.’ 56.1 Stmt. ¶ 17; Jasper Dep. 17-18.

Jasper testified that she considered the employee’s performance,

experience, and potential hardships from the transfer, and

decided to transfer the plaintiff from Beach 41st to Pomonok.

                                   5
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 6 of 73



NYCHA Defs.’ 56.1 Stmt. ¶ 18-21; Jasper Dep. 28-29, 38. Jasper

testified that the plaintiff had overseen a “major

modernization” contract previously at Astoria House, a “fairly

large” development like Pomonok, and that the plaintiff did a

“fairly good job.” NYCHA Defs.’ 56.1 Stmt. ¶ 19; Jasper Dep. 31.

Jasper testified that she was “impressed with Gina Williams’

performance” and that the plaintiff had “the capability, skills,

and experience to work at Pomonok and with the staff to improve

conditions and morale at the location.” Jasper Dep. 19-21, 39-

40, and errata sheet.

     Jasper testified that whenever she transferred

Superintendents, she always discussed the transfer with them

first, and it is undisputed that Jasper and the plaintiff

discussed the plaintiff’s lateral transfer to Pomonok.         Williams

Dep. 57-58, 75-78; Jasper Dep. 19-20.       The plaintiff testified

that when Jasper discussed the transfer with the plaintiff,

Jasper told the plaintiff that she was being transferred because

the plaintiff “was doing a good job at Beach 41st.” Williams

Dep. 76-77.   The plaintiff acknowledged in her testimony that

the transfer to Pomonok was a lateral transfer, with the same

salary, level of seniority, and title, that the plaintiff

previously had at Beach 41st. Williams Dep. 57-58.         The parties

dispute whether and to what degree Jasper explained the

difficulties and defects Pomonok faced, when Jasper and the

                                   6
    Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 7 of 73



plaintiff discussed the transfer.         Pl.’s 56.1 Resp. ¶ 8; Jasper

Dep. 20-21.

      The plaintiff alleges that the transfer was arbitrary,

because she was the Superintendent with the “least seniority”

within the borough and had less than five years of experience.

SAC ¶ 6; Williams Dep. 79-80. However, the plaintiff admitted

that she has never seen a NYCHA policy stating that a

Superintendent could only be transferred after a certain number

of years of experience, the plaintiff’s union never confirmed

such a rule existed, and the plaintiff’s understanding was based

on a discussion with an unnamed administrator. Williams Dep. 80,

87, 89-90.    The plaintiff has also challenged the NYCHA

Defendants’ assertion that Jasper had authority to transfer the

plaintiff to Pomonok, arguing that NYCHA has a policy requiring

that all transfers be “posted for promotion” and that “a notice

of vacancy must be posted and [E]qual [O]pportunity [E]mployer

must apply.” Pl.’s 56.1 Resp. ¶¶ 6-7. The plaintiff has

submitted a “Resident Superintendent Job Posting Notice” from

October 2020 as an exhibit to support this assertion. Pl.’s 56.1

Resp. Ex. E. This notice states that it is “open as a

promotional opportunity only” and “not open on a direct transfer

(lateral) basis.” 3 Id.



3  As the defendants note, the plaintiff’s Exhibit E was not produced in
discovery and was produced after the discovery period closed.

                                      7
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 8 of 73



     The plaintiff has testified and alleged that the transfer

involved gender bias, because there were qualified male

Superintendents that could have been transferred to Pomonok:

Juan Mercado and Benjamin Costa.        Williams Dep. 83, 85-86. The

plaintiff’s understanding that Mercado and Costa were qualified

was based on Jasper’s comments at borough meetings. Williams

Dep. 86.    Jasper testified that she may have considered Mercado,

but because Mercado was the Superintendent at Ravenswood Houses—

a large development—if Mercado was moved, then Jasper would

again need a replacement for a large development. Jasper Dep.

33, 45.    Jasper testified that Costa—the Superintendent of

Astoria House—was overseeing a “major modernization” at Astoria

and that Costa was “working through” some issues. NYCHA Defs.’

56.1 Stmt. ¶ 25; Jasper Dep. 29-30, 32. Jasper also testified

that there was another female candidate who was “doing fairly

well” at a development in Staten Island, but Jasper did not give

her strong consideration because she lived in New Jersey. Jasper

Dep. 38.    Jasper noted she did not consider two other male

Superintendents because they had performance issues. Jasper Dep.

36-37.    The plaintiff’s transfer to Pomonok was effective April

18, 2016. Lippman Decl. Ex. 5; NYCHA Defs.’ 56.1 Stmt. ¶ 31.

                                   B.

     Over the course of the plaintiff’s tenure as Superintendent

of Pomonok, the plaintiff received a series of counseling

                                   8
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 9 of 73



memoranda from different supervisors for failure to perform

duties, and was the subject of two Local Disciplinary Hearings,

in June 2017 and May 2019. See Lippman Decl. Ex. 14; NYCHA

Defs.’ 56.1 Stmt. ¶¶ 43-44, 71-73.      The plaintiff was ultimately

demoted, following a General Trial, beginning on September 11,

2019, and a report and recommendation from the General Trial

Officer, issued on March 22, 2020 and adopted by the NYCHA on

June 4, 2020. Watkins Decl. 56.1 Stmt. ¶¶ 80, 82-83.

     The plaintiff is a member of City Employees Union, Local

237 (“Local 237”), and the terms and conditions of her

employment are governed by the Collective Bargaining Agreement

(“CBA”) between NYCHA and Local 237. Watkins’ 56.1 Stmt. ¶ 12.

According to NYCHA policy and the CBA between NYCHA and Local

237, counseling memoranda are not disciplinary actions, are not

punitive, and are instead intended as a performance-correction

tool. NYCHA Defs.’ 56.1 Stmt. ¶ 8; Lippman Decl. Exs. 23, 26.

The plaintiff has denied the foundation for the counseling

memoranda and has testified that she believes the counseling

memoranda were issued for retaliatory or discriminatory reasons.

Williams Dep. 125-26, 319-20; SAC ¶¶ 8, 10, 12, 14, 16-18, 21,

23-25, 27.

     The responsibilities of a Resident Buildings Superintendent

include, “supervis[ing] the operation and maintenance” including

“the care, cleaning[,] and policing of all public spaces within

                                   9
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 10 of 73



the Housing Authority buildings and grounds”; maintenance of

facilities services (including electricity, water, and waste

disposal); “inspect[ing] the work of maintenance contractors”;

training and instruction of maintenance employees;

“supervis[ing] skilled and semi-skilled employees in major

repair programs,” including “establish[ing] work schedules”;

and, responding to requests for necessary repairs and

adjustments.   Lippman Decl. Ex. 6.

     On January 23, 2017, the plaintiff was issued a counseling

memorandum by Gonzalez, for failing to monitor maintenance work

orders through the Maximo, a NYCHA software system, resulting in

Pomonok’s having the highest average turnaround time for

completion of work orders in the borough, of 15.82 days.

Gonzalez Decl. ¶ 3; NYCHA Defs.’ 56.1 Stmt. ¶ 35; Lippman Decl.

Ex. 14, at 2-3. NYCHA’s target at the time was to complete

maintenance work orders in 7 days. Gonzalez Decl. ¶ 3.          The

plaintiff claimed that Gonzalez issued the counseling memorandum

because the plaintiff complained about not having enough staff

to Queens Borough Management and because she had previously sued

Jasper. Williams Dep. 123-26.      Gonzalez has provided a sworn

declaration stating that the January 23, 2017, counseling

memorandum was issued solely based on the plaintiff’s poor

performance. Gonzalez Decl. ¶ 6. The plaintiff received an

additional counseling memorandum on January 30, 2017, that was

                                   10
      Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 11 of 73



later rescinded, because it was found to be largely duplicative

of the January 23, 2017 counseling memorandum. Jasper Dep. 59-

60.

        In February 2017, the plaintiff wrote a letter to Local 237

President, Gregory Floyd, copying NYCHA Chair Shola Olatoye and

several state and local politicians; the letter set forth seven

complaints about the conditions of the plaintiff’s employment as

Superintendent of Pomonok (“February 2017 Letter”).            Lippman

Decl. Ex. 15.      The plaintiff complained that: (1) she disagreed

with the January 23, 2017 counseling memorandum, (2) the January

30, 2017 counseling memorandum related to the same conduct as

the January 23, 2017 counseling memorandum, (3) the plaintiff

lacked “necessary staff,” (4) the plaintiff raised these

concerns with Deputy Directors and Administrators, (5) she found

an August 2014 news article suggesting that similar staffing

issues existed at the time, (6) the conditions at Pomonok

existed before the plaintiff became Superintendent, but she had

not been provided “adequate staffing, tools, and equipment” to

address the conditions, and (7) as a “female Residential

Superintendent in a male dominated title” the plaintiff had “not

been given the same [e]qual opportunity as the male

Superintendents” in similar large developments. Id. In response

the February 2017 Letter, the NYCHA Director of Human Resources

contacted the plaintiff on March 2, 2017 to state that the

                                      11
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 12 of 73



letter had been forwarded to the Senior Vice-President for

Operations, the Director of the Queens-Staten Island Property

Management Department, and the Equal Opportunity Department

(“DEO”) for review and investigation. Lippman Decl. Ex. 15, at

4.    On March 3, Igor Shandler, Investigator for the NYCHA Office

of Employment and Fair Housing Investigation, informed the

plaintiff that the matter had been referred by the DEO for

investigation and scheduled an appointment with the plaintiff

for March 9, 2017, to discuss the plaintiff’s allegations.            Id.

at 5.    However, the plaintiff did not contact Shandler, or

otherwise pursue her allegations through the DEO process,

because the plaintiff “decided to put in a complaint" with the

U.S. Equal Employment Opportunity Commission (“EEOC”) instead.

Williams Dep. 181.      Jasper, with the assistance of Gonzalez and

Davis, submitted a memorandum, dated March 13, 2017, to the

NYCHA Executive Vice-President and Chief Administrative Officer,

addressing the complaints in the plaintiff’s February 2017

Letter. NYCHA Defs.’ 56.1 Stmt. ¶ 82; Jasper Dep. 54; Lippman

Decl. Ex. 16.

       On April 26, 2017, Hoffman issued a counseling memorandum

to the plaintiff because of an ongoing problem that the

plaintiff had failed to resolve, relating to raw sewage present

in the crawl space at the development, and other unsatisfactory

janitorial conditions.       NYCHA Defs.’ 56.1 Stmt. ¶ 39; Lippman

                                     12
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 13 of 73



Decl. Ex. 14, at 4; Hoffman Decl. ¶ 3.       The plaintiff alleges

that Hoffman instructed her to “pick up contaminated garbage”

and to clean the crawl space personally in an attempt to

“physically injur[e]” the plaintiff. SAC ¶¶ 12-13.         However, the

plaintiff admitted that she was instructed to hire vendors to

perform the clean up work. Williams Dep. 184-85, 191.         The

plaintiff alleged Hoffman issued the April 26, 2017 memorandum—

relating to the raw sewage found in the crawl space at Pomonok—

in retaliation for the plaintiff’s February 2017 Letter. NYCHA

Defs.’ 56.1 Stmt. ¶ 41. However, the plaintiff conceded that

Hoffman was not copied on the letter to Floyd and that she is

unaware whether Hoffman even knew about the letter. Williams

Dep., at 186, 189-91.

     In May 2017, the plaintiff was served with a Notice of

Local Hearing/Specification of Charges from Hoffman, with two

charges of “incompetency and/or misconduct,” based on the

conduct that was the basis for the January 23, 2017 and April

26, 2017 counseling memoranda. NYCHA Defs.’ 56.1 Stmt. ¶ 43;

Lippman Decl. Ex. 17, at 2.     Under Section 75 of the New York

State Civil Service Law, the plaintiff is entitled to notice and

a hearing before any formal disciplinary action is taken by

NYCHA, and under the terms of the CBA, minor disciplinary

matters are first tried before a neutral Hearing Officer at a

“Local Hearing,” in lieu of a formal hearing under Section 75.

                                   13
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 14 of 73



Watkins’ 56.1 Stmt. ¶¶ 13-14. Under the CBA, the decision of the

neutral Hearing Officer “shall be final and binding on the

parties and cannot be appealed or aggrieved.” Id. ¶ 14.

The Local Disciplinary Hearing was held on June 28, 2017, and

the plaintiff was represented by a representative from her

union.   NYCHA Defs.’ 56.1 Stmt. ¶ 44. The Hearing Officer,

Fredericka Wilson, found Williams guilty on one of the two

charges, dismissed the second charge, and issued a formal

reprimand. Lippman Decl. Ex. 17, at 3.       The plaintiff claims

that, Wilson, in the presence of the plaintiff’s union

representative, told her that the plaintiff “should not have

taken her little letter dated February 8, 2017 to the [Chair]

Shola Olatoye.” SAC ¶ 14.      The plaintiff testified that neither

she nor her union representative asked what Wilson meant by this

remark. Williams Dep. 196-199.

     Also in May 2017, Watkins was promoted to Manager at

Pomonok and became the plaintiff’s supervisor.        Watkins’ 56.1

Stmt. ¶ 17. Watkins has testified that she believed there to be

many ongoing issues with the plaintiff and staff under the

plaintiff’s supervision, including failure to perform their

duties in a manner consistent with NYCHA’s policies and

procedures. Watkins Decl. ¶ 15.      Watkins reported that, before

issuing any counseling memoranda to the plaintiff, she first

attempted to address the plaintiff’s work performance issues

                                   14
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 15 of 73



informally and had a series of conversations with the plaintiff

about improving her performance. Watkins’ 56.1 Stmt. ¶ 40.

     Nevertheless, the plaintiff continued to receive counseling

memoranda, including a memorandum by Hoffman on December 19,

2017 for failure to inspect and maintain exterior lights for

Pomonok.   NYCHA Defs.’ 56.1 Stmt. ¶ 47. The plaintiff has

claimed that she believes the memorandum was unlawful because

only a certified electrician could determine if the light bulbs

were out, and because the memorandum included one of the

plaintiff’s subordinates as a witness.       SAC ¶ 16; Williams Dep.

215-22.    The plaintiff admitted that the “whole place is

supposed to have lighting” and that she can tell if a light is

working by looking at it. Williams Dep. 220, 222.         According to

the counseling memorandum, when the plaintiff was ordered to

complete an inspection of all exterior lights, 157 lights were

not working, and the plaintiff could not produce any proof to

show that any light inspections had occurred for several months,

resulting in complaints at a Mayoral Town Hall Meeting. Lippman

Decl. Ex. 14, at 12. Amanda Donahue, Assistant Director of

Employer Relations in NYCHA’s Human Resources Department, has

testified that, contrary to the plaintiff’s assertions, NYCHA

policy only prohibits a subordinate from issuing a counseling

memorandum, not from witnessing one. NYCHA Defs.’ 56.1 Stmt.

¶ 49; Donohue Dep. 14.

                                   15
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 16 of 73



     On January 29, 2018, Watkins issued a counseling memorandum

to the plaintiff for failing to report numerous compactor

outages or create work orders for their repair. Lippman Decl.

Ex. 14, at 14. On January 4, 2018, Jasper had asked the

plaintiff to inspect certain compactors at Pomonok to verify a

complaint that they were not working; the next day, the

plaintiff reported to Jasper that all compactors were

operational.    Watkins’ 56.1 Stmt. ¶¶ 42-43. Later that day, when

Davis and Watkins inspected the compactors, it was discovered

that only one of the nineteen was actually operational. Id.

¶ 44. When Davis e-mailed Jasper and the plaintiff about the

compactors later on January 5, 2018, the plaintiff claimed that

she personally inspected the compactors and found that some were

running and “work orders are being created” for the remaining

compactors. Id. ¶ 46. However, despite knowing of the inoperable

compactors on January 5, the plaintiff did not create work

orders for the compactors until January 9 and 11. Watkins’ 56.1

Stmt. ¶¶ 48-49. The plaintiff has conceded that she relied on

her subordinates to check the compactors and failed either to

inspect them herself or to verify whether her subordinates

actually checked them. NYCHA Defs.’ 56.1 Stmt. ¶ 53; Williams

Dep. 230-233.

     On May 7, 2018, Watkins issued another counseling

memorandum to the plaintiff for failing to manage the

                                   16
      Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 17 of 73



productivity of the maintenance staff. Lippman Decl. Ex. 14, at

16.     In the memorandum, Watkins noted that half of the Pomonok

maintenance staff worked below the recommended number of work

orders a day, and on average maintenance workers started their

shifts 30 minutes late. Id.; Watkins’ 56.1 Stmt. ¶¶ 51-52.             The

plaintiff contests the accuracy of the work order monitoring

system, Maximo, and claimed that she was the only Superintendent

to receive a counseling memorandum related to maintenance worker

productivity. NYCHA Defs.’ 56.1 Stmt. ¶ 56; Williams Dep. 250-

53; SAC ¶ 19. However, the plaintiff testified that she based

this belief on discussions with only two colleagues. NYCHA

Defs.’ 56.1 Stmt. ¶ 58; Williams Dep. at 256-58.

        On December 5, 2018, Watkins issued another counseling

memorandum to the plaintiff for failing to submit Building

Inspections and Supervisor of Caretakers Daily Caretaker

Checklists for the month of November. Lippman Del. Ex. 14, at

17. 4 Williams testified that she was “out” for “some of November”

and that the Supervisor of Caretakers, who reported to the

plaintiff, was insubordinate. NYCHA Defs.’ 56.1 Stmt. ¶ 60;

Watkins’ 56.1 Stmt. ¶ 62.

        On March 25, 2019, Watkins again issued Williams a

counseling memorandum for failing to submit Caretaker Daily


4  The plaintiff has alleged that Watkins “backdated” the counseling
memorandum, because she did not receive the memorandum until December 10,
although it was dated December 5. SAC ¶ 21; Williams Dep. at 266-73.

                                      17
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 18 of 73



Checklists for March 14-22, 2019, or Building Inspection Reports

for the month of March in a timely manner. Lippman Decl. Ex. 14,

at 19. The plaintiff has testified that Watkins also verbally

complained to her about filing the Checklists late in February,

but that the plaintiff believed this to be unfair because she

was “out” in February. Williams Dep. 276-80. Another

Superintendent, Clayton McDonald, was filling in for Williams

when she was on leave in February, and the plaintiff claimed

that McDonalds was “not held accountable” in the same manner as

the plaintiff, but admitted that she did not remember if she

collected Checklists for the days in February when she was not

on leave. Williams Dep. 282. The plaintiff has alleged that it

is “not [her] job” to give Watkins the Buildings Inspection

Reports; however, she also admitted “the superintendent is

supposed to ensure that these [Checklists] [are] being

submitted.” Williams Dep. 282, 285.       Nevertheless, the

memorandum was ultimately rescinded, and the plaintiff was never

disciplined on the basis of the March 25, 2019 memorandum.

Watkins’ 56.1 Stmt. ¶¶ 63-64.

     On April 26, 2019, Regional Asset Manager Neagia Drew,

issued Williams a counseling memorandum for failure to safeguard

NYCHA property, failure to ensure that basement storerooms were

cleaned, failure to submit building inspection reports, and

failure to ensure that NYCHA fixtures and equipment were stored

                                   18
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 19 of 73



in safe, clean locations. Lippman Decl. Ex. 14, at 20. During an

inspection on April 2, it was discovered that several storage

rooms in the basement of Building #26, that were used to store

NYCHA fixtures and appliances, were damaged due to raw sewage

and infestations of squirrels and mice. Id. When Drew visited

Pomonok on April 10, the storage rooms were in the same

condition as described on April 2, and it was determined that

basement stoppages were a known, recurring problem. Id.          The

plaintiff asserts that the memorandum is inaccurate, but

concedes that she did not inspect the damage during the period

alleged in the memorandum, and did not do so until notified by

Watkins. Williams Dep. 302.

     Subsequently, the plaintiff was again served with a Notice

of Local Hearing/Specification of Charges, dated May 3, 2019,

setting forth three charges of incompetency or misconduct, based

on the conduct that served as the basis for the December 5,

2018, May 7, 2018, and January 29, 2018 counseling memoranda.

Lippman Decl. Ex. 18; NYCHA Defs.’ 56.1 Stmt. ¶ 70; Watkins’

56.1 Stmt. ¶ 67. The Local Disciplinary Hearing took place on

May 22, 2019, the plaintiff was represented by her union, and

the plaintiff was found guilty of all three charges.         NYCHA

Defs.’ 56.1 Stmt. ¶ 71. The Hearing Officer imposed a penalty of

three days accrued annual leave. Id.



                                   19
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 20 of 73



     Thereafter, the plaintiff received two more counseling

memoranda: one on June 13, 2019 from Neagia Drew for, among

other things, failure to ensure the maintenance of the

compactors, and one from Watkins on June 17, 2019, for failure

to submit Daily Caretaker Checklists, failure to ensure lights

were working, and misrepresenting the condition of the lights to

Drew. Lippman Decl. Ex. 14, at 23, 34; NYCHA Defs.’ 56.1 Stmt.

¶¶ 74-77.

     On July 11, 2019, the plaintiff was served with three

charges of incompetency or misconduct, in preparation for a

Civil Service Law Section 75 General Trial. The charges related

to the conduct documented in the April 26, 2019 and June 13,

2019 counseling memoranda. NYCHA Defs.’ 56.1 Stmt. ¶ 108. The

plaintiff was tried jointly with Watkins—both represented by

counsel-over the course of seven days. NYCHA Defs.’ 56.1 Stmt.

¶¶ 107, 111.   On March 17, 2020, the Trial Officer issued a

Report and Recommendation dismissing the charges against

Watkins. Watkins Decl. Ex. 17. On March 22, 2020, the Trial

Officer dismissed the first charge against the plaintiff, but

sustained the second and third charges against the plaintiff.

For the first charge, for failure to maintain the storage rooms,

the Trial Officer found that NYCHA had “not proved by a

preponderance of the credible evidence” that the plaintiff

“failed to perform [her] duties in a satisfactory manner,

                                   20
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 21 of 73



failed, neglected, or refused to perform [her] duties or

complete assigned tasks” or was “otherwise insubordinate,” by

failing to have the storage rooms in Building #26 cleaned, or by

failing to protect the materials stored therein, because there

was some uncertainty as to which teams were responsible for

keeping the room clean. Lippman Decl. Ex. 20, at 12.         However,

the Trial Officer found NYCHA met its burden and sustained the

second charge (for failing to ensure certain other storage rooms

were properly maintained and that sewage stoppages were cleaned)

and the third charge (for failure to ensure the maintenance of

the compactors). Id. at 12-14.

     With respect to both charges that were sustained, the Trial

Officer found that the plaintiff failed to investigate properly

and failed to complete necessary work orders. Id. Specifically

for the compactors, the Trial Officer noted, the plaintiff

“allowed a complete breakdown in documenting and reporting the

conditions of the compactors at [Pomonok],” and that the

plaintiff’s claims that she was unaware of the problems were

“untenable.” Id. at 14. Based on these findings, the Trial

Officer concluded that:

     “[Williams] has not performed well as Superintendent under
     a variety of different Managers, Regional Asset Managers,
     and other supervisors in Queens Management Department. I
     cannot conclude from the record that the violations are
     intentional misconduct. They appear to be a lack of
     competence to supervise at the highest level.”


                                   21
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 22 of 73



Id. at 16.   Therefore, the Trial Officer recommended that the

plaintiff be demoted to Assistant Superintendent. NYCHA Defs.’

¶¶ 112-15.   NYCHA subsequently approved and adopted the Trial

Officer’s recommendations. Id. ¶ 116.

                                   C.

     During the plaintiff’s tenure as Superintendent of Pomonok,

the plaintiff filed two charges of discrimination with the EEOC

against NYCHA.   The first Notice of Discrimination was stamped

“Received May 15, 2017” (“First EEOC Charge”), and the second

stamped “Received March 16, 2018” (“Second EECO Charge”). NYCHA

Defs.’ 56.1 Stmt. ¶¶ 117-18. The plaintiff received “Dismissal

and Notice of Rights” letters, dated February 23, 2018 and March

7, 2018, respectively. Id. The First EEOC Charge alleged

discrimination on the basis of race and sex, and retaliation for

bringing previous litigation against NYCHA, and the Second EEOC

Charge listed retaliation for filing the First EEOC Charge. Id.

     The plaintiff filed this action in the Supreme Court of the

State of New York on May 2, 2018, and the defendants removed the

action to this Court on June 29, 2018. ECF No. 1. The plaintiff

filed an Amended Complaint on August 30, 2018, and the

defendants filed an answer.     Because the General Trial occurred

during the pendency of this action, Magistrate Judge Lehrburger

granted NYCHA’s motion to withdraw as counsel for Watkins due to

a potential conflict of interest. ECF No. 63.        On October 15,

                                   22
    Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 23 of 73



2019, the plaintiff filed a Second Amended Complaint, to which

the NYCHA plaintiffs filed an answer, and Watkins filed an

answer with a cross-claim against NYCHA.

      After the defendants’ motions for summary judgment were

fully briefed, the plaintiff filed a motion for a preliminary

injunction to “enjoin[] defendant NYCHA from unlawfully demoting

her and restore [the] plaintiff back to her Civil service

position as Resident Buildings Superintendent” and an award of

“the appropriate loss of back pay.” ECF No. 135.           In the

plaintiff’s preliminary injunction motion, the plaintiff raised

new arguments not found in the plaintiff’s SAC, alleging that

the General Trial and the decision by NYCHA to accept the

General Trial Officer’s decision denied the plaintiff an

“adequate due process hearing” and removed the plaintiff

“without procedur[e] of Law.” Id.

                                     II.

      The standard to be applied to a motion for summary judgment

is well-established.      “The court should grant a summary judgment

if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Cartrett, 477 U.S. 317, 322-23 (1986). 5 “[T]he trial court's task


5  Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, omissions, emphasis, quotation marks, and citations in quoted
text.

                                     23
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 24 of 73



at the summary judgment motion stage of the litigation is

carefully limited to discerning whether there are any genuine

issues of material fact to be tried, not to deciding them.”

Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d

1219, 1224 (2d Cir. 1994). The Court’s “duty, in short, is

confined at this point to issue-finding,” and “does not extend

to issue-resolution.” Id.

     The moving party bears the initial burden of “informing the

district court of the basis for its motion” and identifying the

matter that “it believes demonstrate[s] the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323. The

substantive law governing the case will identify those facts

that are material and “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “Summary

judgment should be denied if, when the party against whom

summary judgment is sought is given the benefit of all

permissible inferences and all credibility assessments, a

rational factfinder could resolve all material factual issues in

                                   24
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 25 of 73



favor of that party.” Soto v. Gaudett, 862 F.3d 148, 157 (2d

Cir. 2017). If the moving party meets its burden, the nonmoving

party must produce evidence in the record and “may not rely

simply on conclusory statements or on contentions that the

affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

     It is well established that courts must afford pro se

litigants a special solicitude in connection with motions for

summary judgment. Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir.

2010). A pro se party's papers opposing summary judgment are to

be read liberally and interpreted so as to “raise the strongest

arguments that they suggest.” McPherson v. Coombe, 174 F.3d 276,

280 (2d Cir. 1999). However, the special solicitude afforded pro

se litigants does not “relieve” a plaintiff of the “duty to meet

the requirements necessary to defeat a motion for summary

judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d

Cir. 2003). “Nor is the duty to liberally construe a [pro se]

plaintiff's opposition the equivalent of a duty to re-write it.”

Nieblas-Love v. N.Y.C. Hous. Auth., 165 F. Supp. 3d 51, 65

(S.D.N.Y. 2016).

                                  III.

     The plaintiff has brought claims against the defendants

pursuant to Title VII, NYSHRL, NYCHRL, and Sections 1981, 1983,

and 1985, alleging disparate treatment, hostile work

                                   25
    Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 26 of 73



environment, and retaliation, on the basis of race and gender.

In addition, the plaintiff has brought a claim for First

Amendment retaliation, pursuant to Section 1983. 6

                 A. Section 1981 and Section 1985 Claims

      As an initial matter, the plaintiff’s claims pursuant to

Section 1981 and Section 1985 fail as a matter of law.             First,

the plaintiff's discrimination, hostile work environment, and

retaliation claims under Section 1981 against NYCHA fail because

the plaintiff’s claims are properly brought under Section 1983,

and “[Section] 1981 does not provide a separate private right of

action against state actors.” Duplan v. City of New York, 888

F.3d 612, 621 (2d Cir. 2018). Municipal employees sued in their

official capacity, such as the individual defendants in this

case, are representatives of the state and may not be sued under

Section 1981. Pierre v. City of New York, No. 17-CV-5782, 2020


6  To the extent that the plaintiff seeks to raise an improper labor practice
in violation of N.Y. Civ. Serv. L. § 209-a, the defendants correctly note
that the New York State Public Employment Relations Board has “exclusive
nondelegable jurisdiction” over claims of improper labor practices as
provided in Section 209-a, see N.Y. Civ. Serv. L. § 205(5)(d), and the
plaintiff has not alleged facts that would support an exception. See Ifill v.
N.Y. State Ct. Officers Ass’n, 655 F. Supp. 2d 382, 392 & n.2 (S.D.N.Y.
2009).
  To the extent that the plaintiff seeks to allege a violation of the
Occupational Safety Health Act (“OSHA”), the defendants correctly note that
there is no private right of action under OSHA. Donovan v. Occupational
Safety & Health Review Comm’n, 713 F.2d 918, 926 (2d Cir. 1983); see also
Momot v. Dziarcak, 208 F. Supp. 3d 450, 460–61 (N.D.N.Y. 2016).
  Further, in the plaintiff’s 56.1 Response, the plaintiff appears to have
raised allegations that certain defendants were not duly appointed, allegedly
against the requirements of New York Civil Service Law §§ 61 & 65. The
plaintiff has offered no evidence to support such allegations. In any event,
such allegations were not in the SAC and are not relevant for the plaintiff’s
existing claims.

                                     26
    Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 27 of 73



WL 353538, at *4 (S.D.N.Y. Jan. 21, 2020), aff'd, No. 20-cv-627,

2021 WL 485723 (2d Cir. Feb. 10, 2021). 7 Therefore, the plaintiff

is barred from asserting claims under Section 1981 against NYCHA

and the individual defendants. 8

      In addition, the plaintiff’s Section 1985 claim–for

conspiracy to interfere with civil rights–fails, because the

plaintiff has neither alleged, nor proffered evidence to support

the involvement of any parties external to NYCHA.            Under the

intra-corporate conspiracy doctrine, members of the same

organization or entity cannot legally conspire together for

purposes of Section 1985.       See, e.g., Talley v. Brentwood Union

Free Sch. Dist., 728 F. Supp. 2d 226, 234 (E.D.N.Y. 2010);

Ritzie v. City Univ. of New York, 703 F. Supp. 271, 277-78

(S.D.N.Y. 1989). Thus, the plaintiff’s Section 1985 claim must

be dismissed as a matter of law. 9




7  To the extent that the plaintiff is suing the individual defendants in
their individual capacities under Section 1981, the plaintiff's claims also
fail. See, e.g., Pierre, 2020 WL 353538, at *4; Gonzalez v. City of New York,
377 F. Supp. 3d 273, 285 (S.D.N.Y. 2019).
8  Furthermore, claims of discrimination on the basis of gender are “outside
of the scope of Section 1981, which deals with discrimination on the basis of
race or alienage.” Hawkins v. 1115 Legal Serv. Care, 163 F.3d 684, 693 (2d
Cir. 1998); see 42 U.S.C. § 1981(a) (protecting the right of “[a]ll persons
within the jurisdiction of the United States . . . to make and enforce
contracts, to sue, be parties, give evidence, and to the full and equal
benefit of all laws and proceedings for the security of persons and property
as is enjoyed by white citizens. . .”).
9  Moreover, there is no factual basis in the record to suggest the presence
of a “meeting of the minds” to achieve an “unlawful end” sufficient for the
plaintiff to maintain the action. Webb v. Goord, 340 F.3d 105, 110 (2d Cir.
2003).

                                     27
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 28 of 73



        B. Title VII and Section 1983 Disparate Treatment Claims

       Title VII makes it unlawful for an employer to discriminate

on the basis of “race, color, religion, sex, or national

origin,” 42 U.S.C. § 2000e-2(a)(1). However, Title VII provides

for liability against employers, not individual supervisors.

Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir.2000) (per

curiam). Because Title VII does not impose liability on

individuals, see, e.g., Lore v. City of Syracuse, 670 F.3d 127,

169 (2d Cir. 2012), Mandell v. County of Suffolk, 316 F.3d 368,

377 (2d Cir. 2003), the plaintiff’s Title VII claims against the

individual defendants are barred.

       While the plaintiff’s Title VII claims against NYCHA are

not legally barred, no reasonable jury could find that the

plaintiff has provided sufficient evidence to support such

claims.    Similarly, while the plaintiff’s Section 1983 claims,

alleging disparate treatment, against the individual defendants

are not legally barred, there is no legally sufficient evidence

to support such claims in this case. 10

       A plaintiff who claims racial or gender discrimination in

public employment in violation of the Fourteenth Amendment may

bring suit, pursuant to Section 1983, under a theory of

“disparate treatment.” Naumovski v. Norris, 934 F.3d 200, 212-14



10 As discussed below, the disparate treatment claims against NYCHA based on
Section 1983 also fail.

                                     28
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 29 of 73



(2d Cir. 2019); Vega v. Hempstead Union Free Sch. Dist., 801

F.3d 72, 80 (2d Cir. 2015).

     Racial or gender discrimination claims brought pursuant to

Title VII and Section 1983 are governed at the summary judgment

stage by the burden-shifting analysis established for Title VII

claims in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973). Naumovski, 934 F.3d at 212; Vega, 801 F.3d at 87. To

establish a prima facie case of discrimination, a plaintiff must

demonstrate: (1) that the plaintiff is a member of a protected

class; (2) that the plaintiff was qualified for the job; (3)

that the plaintiff suffered an adverse employment action; and

(4) that the adverse employment action occurred under

circumstances giving rise to an inference of discrimination. See

McDonnell Douglas, 411 U.S. at 802; see also St. Mary's Honor

Ctr. v. Hicks, 509 U.S. 502, 506 (1993); Tex. Dep't of Cmty.

Affairs v. Burdine, 450 U.S. 248, 252–53 (1981). If the

plaintiff meets the minimal burden of establishing a prima facie

case, the burden of production then shifts to the defendant to

offer a legitimate, non-discriminatory rationale for the adverse

employment action. See McDonnell Douglas, 411 U.S. at 802–03;

see also Hicks, 509 U.S. at 506–07; Burdine, 450 U.S. at 254–55.

If the defendant articulates a legitimate reason for the action,

the presumption of discrimination raised by the prima facie case

drops out, and the plaintiff has the opportunity to demonstrate

                                   29
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 30 of 73



that the proffered reason was not the true reason for the

employment decision and that the plaintiff's membership in a

protected class was. See McDonnell Douglas, 411 U.S. at 804; see

also Hicks, 509 U.S. at 507–08; Burdine, 450 U.S. at 255–56.

     Although the burden of production shifts, “[t]he ultimate

burden of persuading the trier of fact that the defendant

intentionally discriminated against the plaintiff remains at all

times with the plaintiff.” Burdine, 450 U.S. at 253. For a

disparate treatment claim under Title VII, a plaintiff must

demonstrate that race was at least “a motivating factor” for the

adverse employment action, Desert Palace, Inc. v. Costa, 539

U.S. 90 (2003), whereas a discrimination claim under Section

1983 requires the plaintiff to demonstrate the defendant’s

discriminatory intent was the “but-for” cause of the adverse

employment action. Naumovski, 934 F.3d at 214. “Though caution

must be exercised in granting summary judgment [in disparate

treatment cases] where intent is genuinely in issue, summary

judgment remains available to reject discrimination claims in

cases lacking genuine issues of material fact.” Wesley-Dickson

v. Warwick Valley Cent. Sch. Dist., 973 F. Supp. 2d 386, 397–98

(S.D.N.Y. 2013), aff'd, 586 F. App'x 739 (2d Cir. 2014).

     To support her claims of discrimination through disparate

treatment, the plaintiff has pointed to (1) Jasper’s decision to

transfer the plaintiff from one Superintendent position to

                                   30
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 31 of 73



another, (2) the series of counseling memoranda the plaintiff

received from different supervisors, (3) the Local Disciplinary

Hearings against the plaintiff, (4) an alleged failure to

provide training for the plaintiff, (5) Watkins’ denial of two

leave of absence requests, (6) allegedly unreasonable work

assignments, and (7) the findings and recommendation of the

General Trial Officer. None of these challenged actions are

sufficient to meet even the minimal burden of establishing a

prima facie claim of disparate treatment.        Moreover, the

defendants have provided legitimate reasons for each action, and

the plaintiff has failed to establish the appropriate causal

nexus between any of the challenged actions and the plaintiff’s

race or gender.

                                   1.

     The plaintiff’s claims of disparate treatment based on the

transfer to Pomonok are either time-barred or without merit.

First, with respect to the plaintiff’s Title VII disparate

treatment claim, the plaintiff’s allegations concerning the

transfer to Pomonok are time-barred.       The transfer took effect

in April 2016, whereas the plaintiff’s First EEOC Charge was

filed in May 2017.    Therefore, the transfer occurred more than

300 days prior to the First EEOC Charge was filed, outside the

time limit provided for in the statute. See 42 U.S.C. § 2000e-

5(e).

                                   31
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 32 of 73



       Moreover, the plaintiff has failed to demonstrate that the

transfer to Pomonok was an adverse employment action. For a

disparate treatment claim, “[t]o qualify as an adverse

employment action, the employer's action toward the plaintiff

must be materially adverse with respect to the terms and

conditions of employment.” Davis v. New York City Dep't of

Educ., 804 F.3d 231, 235 (2d Cir. 2015). A plaintiff must

demonstrate the employer took actions that were “more disruptive

than a mere inconvenience or an alteration of job

responsibilities.” Id.       The transfer from being Superintendent

at Beach 41st to Pomonok was a lateral transfer, without change

in title, pay, or employment responsibilities. 11 The plaintiff

has testified that, in their discussion about the transfer,

Jasper told the plaintiff that she was doing a “good job” at

Beach 41st.     The plaintiff argues that Pomonok was a less

desirable assignment because it was in worse condition than

other developments, but has offered no evidence to support this

comparison other than her own testimony and a news article

suggesting that Pomonok faced issues prior to the plaintiff’s

tenure as Superintendent.       However, the chance for the plaintiff

to be transferred to a larger development presented an

opportunity to the plaintiff, and there is considerable evidence



11 It is for this reason that the plaintiff’s Exhibit E is irrelevant. The
position advertised in Exhibit E was a promotion, not a lateral transfer.

                                     32
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 33 of 73



in the record to suggest that the plaintiff had resources

available at Pomonok that the plaintiff left significantly

unused—such as “Get It Done” initiative funds and authorization

to solicit contractors for repairs and clean up.

       Moreover, the facts and circumstances surrounding the

plaintiff’s transfer to Pomonok do not support an inference of

discrimination.      Jasper explained that she selected Williams,

because Williams had experience overseeing modernization efforts

at a large development, was impressed with the plaintiff’s

preparedness for borough meetings, and believed the plaintiff

was doing a “good job.” The plaintiff has argued that other male

Superintendents (Costa or Mercado) could have been transferred

to Pomonok; however, she has offered nothing to support this

claim other than the plaintiff’s beliefs about Jasper’s

perception of Costa and Mercado. 12       Jasper’s testimony emphasizes

that Jasper determined that neither Costa nor Mercado were

appropriate to transfer because Mercado oversaw a large

development, making his replacement more difficult, and Costa

was “working through” some issues.         Jasper similarly considered

several other Superintendents—both male and female—who Jasper


12 Jasper, who made the decision to transfer the plaintiff, is also a black
female. Courts have recognized that plaintiff’s allegations of
discrimination based on membership in a protected class are weakened, such
that an inference of discrimination without any additional evidence may be
unwarranted, when the decisionmaker and the plaintiff are members of the same
protected class. See, e.g., Moore v. Kingsbrook Jewish Med. Ctr., No. 11-CV-
3625, 2013 WL 3968748, at *11 (E.D.N.Y. July 30, 2013) (collecting cases).

                                     33
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 34 of 73



ruled out because of either travel hardships or performance

issues.   Finally, the plaintiff has not presented evidence to

suggest that the plaintiff’s race or gender was even a

“motivating factor” in Jasper’s decision for the transfer.

                                   2.

     The plaintiff’s claims of disparate treatment based on the

counseling memoranda issued to the plaintiff during her tenure

at Pomonok are similarly unavailing.

     First, because the memoranda are not punitive, and are

produced to provide an employee with an opportunity to correct

and improve performance, the plaintiff has not demonstrated that

the issuance of counseling memoranda itself is an adverse

action.   Indeed, the Court of Appeals for the Second Circuit has

previously held that NYCHA’s counseling memoranda to this

plaintiff do not constitute an adverse employment action.

Williams v. N.Y.C. Hous. Auth., 335 F. App’x 108, 110 (2d Cir.

2009). See also Uddin v. City of New York, 427 F. Supp. 2d 414,

429 (S.D.N.Y. 2006) (concluding counseling memoranda from the

plaintiff’s different supervisors were not adverse actions,

because “being advised and counseled does not, as a matter of

law, constitute an adverse employment action”).

     Moreover, the plaintiff has not proffered evidence to

support an inference of discrimination for the counseling

memoranda.   The counseling memoranda provide detailed

                                   34
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 35 of 73



descriptions, documenting the plaintiff’s specific, substandard

performance issues.    The counseling memoranda were issued by

four different supervisors (Gonzalez, Hoffman, Watkins, and

Drew) over a two-year period. The plaintiff claims that the

counseling memoranda were issued because of her complaints in

the February 2017 Letter or her lawsuit against Jasper in 2012.

     First, the 2012 lawsuit is too remote to support an

inference of discrimination. The Court of Appeals for the Second

Circuit has “not drawn a bright line to define the outer limits

beyond which a temporal relationship is too attenuated to

establish a causal relationship between the exercise of a

federal constitutional right and an allegedly retaliatory

action.” Gorman–Bakos v. Cornell Coop. Extension of Schenectady

Cty., 252 F.3d 545, 554 (2d Cir. 2001). However, if a plaintiff

seeks to rely solely on temporal proximity, the protected

activity and alleged retaliation must have occurred “very close”

in time. Clark County School District v. Breeden, 532 U.S. 268,

273-74 (2001). Courts in the Second Circuit have generally found

periods greater than two months to be too long to support the

inference of causation. See, e.g., Stoddard v. Eastman Kodak

Co., 309 F. App’x. 475, 480 (2d Cir. 2009).

     Moreover, the counseling memoranda began before the

February 2017 Letter and continued for long afterwards, and the

plaintiff has not presented evidence connecting the 2017

                                   35
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 36 of 73



February Letter to the decisions of four different supervisors

to issue the counseling memoranda. Any inference of

discrimination is further undermined by the fact that two

counseling memoranda (on January 30, 2017 and March 25, 2019)

issued to the plaintiff were later rescinded, after it was

determined their basis was duplicative or unnecessary. Jasper

Dep. 59-60; Watkins’ 56.1 Stmt. ¶ 64. Finally, the plaintiff has

made conclusory allegations that she was singled out for

scrutiny and counseling memoranda for certain performance

issues; but the plaintiff has not offered any evidence to

support these allegations.

     Furthermore, the defendants have provided extensive

evidence, documenting the legitimate basis for each of the

counseling memoranda at issue, and “[m]erely disagreeing with a

supervisor’s assessment of work performance, however, is

insufficient to raise a triable issue of fact regarding

pretext.” Iverson v. Verizon Commc'ns, No. 08-cv-8873, 2009 WL

3334796, at *5 (S.D.N.Y. Oct. 13, 2009). See also Mattera v.

JPMorgan Chase Corp., 740 F. Supp. 2d 561, 574 (S.D.N.Y. 2010)

(noting “disagreement[s] . . . do not, as a matter of law or

logic, mean that present poor performance reviews [are]

unfounded”); Brenner v. City of New York Dep’t of Educ., 132 F.




                                   36
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 37 of 73



Supp. 3d 407, 418 (E.D.N.Y. 2015), aff’d, 659 F. App'x 52 (2d

Cir. 2016). 13

                                     3.

       The plaintiff’s disparate treatment claims based on the

Local Disciplinary Hearings are also unavailing. The plaintiff

has alleged that the June 2017 Local Disciplinary Hearing was a

discriminatory action, because the plaintiff alleges that the

neutral Hearing Officer Fredericka Wilson, told her that “she

should not have taken her little letter” to Chair Shola Olatoye.

NYCHA Defs.’ 56.1 Stmt. ¶ 45.        While the February 2017 Letter

did not mention the plaintiff’s race, it did mention that the

plaintiff was a woman.       However, there is no evidence that

Wilson ever received the February 2017 Letter, or that Hoffman—

who brought the charges that were the basis for the June 2017

Local Disciplinary Hearing—had received the letter.

       As explained below, while the alleged remark by Wilson may

be evidence to support the plaintiff’s retaliation claims, there

is nothing about the comment itself that suggests the Wilson was

discriminating against the plaintiff on the basis of race or

sex.    Therefore, to the extent the plaintiff alleges a disparate


13 In addition, the factual findings of the General Trial Officer, as the
administrative hearing officer in a New York Civil Service Law § 75 hearing,
preclude the plaintiff from relitigating the question of whether the
plaintiff’s performance was satisfactory, on the merits, for the conduct that
was the foundation for the April 26, 2019 and June 13, 2019 counseling
memoranda. Matusick v. Erie County Water Auth., 757 F.3d 51, 49 (2d Cir.
2014).

                                     37
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 38 of 73



treatment claim on the basis of Wilson’s alleged remark, the

alleged comment is insufficient to give rise to an inference of

discrimination, or to demonstrate a triable issue of fact

regarding pretext. Furthermore, there is no evidence that the

May 2019 Local Disciplinary Hearing was brought about because of

the plaintiff’s race or sex or that the plaintiff’s race or sex

entered into the disciplinary decision.

                                   4.

     The plaintiff has alleged that NYCHA failed to provide her

with adequate training, including on the Maximo system. However,

the plaintiff’s NYCHA Training Transcript demonstrates that

Williams received, as of January 2020, 113 courses of NYCHA

training, including Maximo training in July 2015, June 2013, and

April 2009. Lippman Decl. Ex. 13. Further, the plaintiff was

scheduled but failed to attend training on “Managing Public

Housing Maintenance” in December 2018 and February 2019. Id.;

NYCHA Defs.’ 56.1 Stmt. ¶ 103. Moreover, the plaintiff admitted

that she was aware that she could request training at any time,

but did not do so. Williams Dep. 116, 140. Finally, there is no

evidence in the record that would suggest an inference that the

plaintiff’s training (or lack thereof) is connected in any way

to her race or gender, or otherwise support even a prima facie

claim for disparate treatment.

                                   5.

                                   38
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 39 of 73



     The plaintiff’s disparate treatment claims based on two

occasions where the plaintiff’s request for leave were denied

are similarly unpersuasive. On August 21, 2018, the plaintiff

requested paid leave for August 24, 2018.        However, Watkins

already had scheduled to be on vacation on that day, and because

Pomonok was short staffed, Watkins denied the plaintiff’s

request because of “no coverage/shortage of staff,” and Watkins’

supervisor, Neagia Drew, approved the denial. Watkins’ 56.1

Stmt. ¶¶ 54, 56. Similarly on August 8, 2019, the plaintiff

submitted a leave of absence request for August 19, 2019, citing

“Appointment with Union Attorney” as the reason.         NYCHA Defs.’

56.1 Stmt. ¶ 97. This request was denied by Watkins because

Watkins was already scheduled to be out, and Watkins listed

“insufficient staffing level” as the reason. Id. Under the terms

of the CBA, vacation leave is to be “taken at the convenience

of” NYCHA, except for sick leave, based on the operational needs

of the employee’s work location. Watkins Decl. Ex. 1, at 1548;

Watkins’ 56.1 Stmt. ¶ 57. Moreover, it is undisputed that on at

least four other occasions, the plaintiff was granted leave to

make court appearances. NYCHA Defs.’ 56.1 Stmt. ¶ 96.

     The plaintiff claims these denials of leave for two days

denied her an “equal opportunity.”       However, the Court of

Appeals has already held that NYCHA’s decision to deny a request

for leave from Williams is not an adverse employment action.

                                   39
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 40 of 73



Williams, 335 Fed. App’x at 110. Moreover, the plaintiff has not

alleged facts, or proffered any evidence, that would support the

inference of discrimination.      Finally, the defendants have

offered legitimate reasons for the denials of leave, and the

plaintiff has not demonstrated any issues of genuine fact about

whether these justifications were pretextual.

                                   6.

     The plaintiff’s Section 1983 and Title VII disparate

treatment claims based on having to perform “unreasonable work

assignments” also fail. The plaintiff claims that her

responsibilities were “unreasonable” because of the size and

inadequate staffing at Pomonok.      The plaintiff also appears to

claim that she believed Hoffman’s instruction to have the crawl

space cleared of raw sewage to be an unreasonable work

assignment. NYCHA Defs.’ 56.1 Stmt. ¶ 40.

     First, the plaintiff’s job responsibilities “do not

constitute adverse employment actions, nor do the allegations

suggest that the assignments were part of a campaign of

harassment based on” the plaintiff’s race or gender. Staten v.

City of New York, 726 F. App’x 40, 42–43 (2d Cir. 2018)

(affirming dismissal of discrimination claims based on alleged

objectional work assignments).      Further, the plaintiff admitted

that Hoffman’s instruction to her was to hire vendors to clear

the crawl space, not to do it personally. Moreover, the

                                   40
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 41 of 73



defendants have provided sufficient evidence to show that the

plaintiff’s failure to manage Pomonok staff’s productivity, to

use available funds, and to hire vendors were at least

contributing factors to the very conditions about which the

plaintiff complains.    Finally, the plaintiff has not produced

evidence to support an inference that the plaintiff’s job

responsibilities were in any way related to her race or gender.

                                   7.

     Finally, the plaintiff has failed to demonstrate how the

General Trial or the General Trial Officer’s determinations that

she committed the charged conduct and that this was sufficient

to sustain her guilt for charges two and three, provide a

sufficient basis for a disparate treatment claim.         The conduct

that provided the basis for the General Trial was documented in

detailed counseling memoranda and evince legitimate concerns

about the plaintiff’s job performance.       The plaintiff has

neither provided any evidence (circumstantial or otherwise) to

support an inference of discrimination, nor has the plaintiff

provided evidence to suggest the General Trial or the Officer’s

report and recommendation were a pretext for disparate treatment

on the basis of race or gender. Indeed, the General Trial

Officer’s factual determinations that the plaintiff demonstrated

“a lack of competence to supervise at the highest level”

preclude the plaintiff from litigating that finding. See

                                   41
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 42 of 73



Matusick v. Erie County Water Auth., 757 F.3d 51, 49 (2d Cir.

2014).

                                   8.

     Finally, although NYCHA, as a municipal agency, may be

subject to liability under Monell and its progeny, for Section

1983 claims, such liability is not based on a theory of

respondeat superior, but rather on the basis that its policies

or customs inflicted the alleged injuries. Batista v. Rodriguez,

702 F.2d 393, 397 (2d Cir. 1983) (citing Monell v. Dep't of Soc.

Servs., 436 U.S. 658, 690–91 (1978)); Chin v. N.Y.C. Hous.

Auth., 575 F. Supp. 2d 554, 565-67 (S.D.N.Y. 2008).         Because the

plaintiff has failed to establish the existence of an underlying

violation of Section 1983 based on disparate treatment because

of race or gender discrimination, there can be no municipal

liability.   Moreover, because the plaintiff has failed to

establish the existence of a “policy or custom” or demonstrated

that a decision by a sufficiently senior agency policymaker

violated the plaintiff’s rights, the plaintiff has failed to

state a claim against NYCHA. See Corley v. Vance, 365 F. Supp.

3d 407, 438 (S.D.N.Y. 2019), aff’d sub nom., Corley v. Wittner,

811 F. App’x 62 (2d Cir. 2020); Chin, 575 F. Supp. 2d at 565

(noting that NYCHA’s employment policies are promulgated by its

Board of Commissioners, and thus the Commissioners would be the



                                   42
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 43 of 73



relevant senior policy makers for employment-related Monell

liability claim).

     Therefore, the defendants are entitled to summary judgment

for the plaintiff’s disparate treatment claims under Title VII

and Section 1983.

      C. Title VII and Section 1983 Hostile Environment Claims

     Courts apply a similar standard to analyze hostile work

environment claims under Title VII and Section 1983. Patterson

v. County of Oneida, 375 F.3d 206, 225, 227 (2d Cir. 2004);

Smith v. Town of Hempstead Dep’t of Sanitation Sanitary Dist.

No. 2, 798 F. Supp. 2d 443, 451 (E.D.N.Y. 2011).         To establish a

prima facie case of a hostile work environment, a plaintiff must

show: (1) discriminatory harassment that was “sufficiently

severe or pervasive to alter the conditions of the victim's

employment and create an abusive working environment,” and

(2) that a specific basis exists for imputing the objectionable

conduct to the employer. Perry v. Ethan Allen, Inc., 115 F.3d

143, 149 (2d Cir. 1997) (quoting Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993)).     The plaintiff must show not only that

the plaintiff subjectively perceived the environment to be

abusive but also that the conduct complained of is “severe and

pervasive enough that a reasonable person would find it hostile

or abusive.” Littlejohn v. City of New York, 795 F.3d 297, 321

(2d Cir. 2015).    Further, “[i]t is axiomatic that mistreatment

                                   43
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 44 of 73



at work . . .   through subjection to a hostile

environment . . . is actionable under Title VII only when it

occurs because of an employee's [protected

characteristic].” Brown v. Henderson, 257 F.3d 246, 252 (2d Cir.

2001); Russo v. New York Presbyterian Hosp., 972 F. Supp. 2d

429, 451 (E.D.N.Y. 2013). See also Naumovski, 934 F.3d at 214,

221-22 (noting that “while a negligent employer may be held

liable for the conduct of a supervisee” for a hostile work

environment claim under Title VII, a plaintiff pursuing a

hostile work environment claim under Section 1983 must establish

that each defendant's discriminatory intent and conduct was a

“but-for” cause of the hostile environment). “In determining

whether a plaintiff suffered a hostile work environment, we must

consider the totality of the circumstances, including ‘the

frequency of the discriminatory conduct; its severity; whether

it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an

employee's work performance.’” Littlejohn, 795 F.3d at 321

(quoting Harris, 510 U.S. at 23). See Das v. Consol. Sch. Dist.

of New Britain, 369 F. App'x 186, 189 (2d Cir. 2010); Boyd v.

Presbyterian Hosp., 160 F. Supp. 2d 522, 541-42 (S.D.N.Y. 2001).

     Even after an “assiduous review” of the record, and taking

all of the plaintiff’s allegations together, the plaintiff has

failed to make the necessary showing to demonstrate an

                                   44
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 45 of 73



objectively hostile environment.          There is no evidence that the

plaintiff was subjected to even a single episode of objectively

abusive or hostile comments, ridicule, or insults, let alone

with the physical threats, frequency, or severity necessary to

rise to the level of a hostile work environment. Boyd, 160 F.

Supp. 2d at 541-42.      To the contrary, the plaintiff was given

numerous opportunities to improve her performance over a two-

year period. While the plaintiff has subjective disagreements

with the defendants about the challenged events–counseling

memoranda, denial of leave, and disciplinary hearings—there is

no evidence in the record to show that the plaintiff’s workplace

was objectively hostile and abusive.         Moreover, there is no

evidence that suggests “a linkage or correlation” between the

challenged actions “to the claimed ground of discrimination.”

Staten v. City of New York, No. 16-CV-5317, 2017 WL 2937698, at

*9 (S.D.N.Y. July 10, 2017), aff’d, 726 F. App’x 40 (2d Cir.

2018); see also Naumovski, 934 F.3d at 222.

       Therefore, the defendants are entitled to summary judgment

on the plaintiff’s hostile work environment claims under Title

VII and Section 1983. 14


14 As with the plaintiff’s Title VII disparate treatment claims, the
plaintiff’s claims against the individual defendants for a hostile work
environment in violation of Title VII are legally barred, because Title VII
claims are not cognizable against individual defendants. See Wrighten, 232
F.3d at 120.
  Further, the plaintiff has similarly failed to allege facts, or proffer
evidence, to support the plaintiff’s Section 1983 claim for hostile work

                                     45
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 46 of 73



           D. Title VII and Section 1983 Retaliation Claims

     The plaintiff has alleged that the defendants engaged in

retaliation against her in violation of Title VII and Section

1983.

     Title VII retaliation claims are evaluated under the

burden-shifting framework established in McDonnel Douglas. See

El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 932-33 (2d Cir.

2010) (per curiam). To establish a prima facie case of unlawful

retaliation under Title VII, a plaintiff “must show that (1)

[the plaintiff] was engaged in protected activity; (2) the

employer was aware of that activity; (3) the [plaintiff]

suffered a materially adverse action; and (4) there was a causal

connection between the protected activity and that adverse

action.” Rivera v. Rochester Genesee Reg'l Transp. Auth., 743

F.3d 11, 24 (2d Cir. 2014); See also Vega, 801 F.3d at 80; Hicks

v. Baines, 593 F.3d 159, 166 (2d Cir. 2010).           After the Supreme

Court’s decision in Burlington Northern and Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68 (2006), the standard for determining

whether a materially adverse employment action has been taken

for purposes of Title VII retaliation claims, is whether the

employer’s actions were “harmful to the point that they could

well dissuade a reasonable worker from making or supporting a



environment against NYCHA under Monell. See Batista, 702 F.2d at 397; Chin,
575 F. Supp. 2d at 565-67. See also Naumovski, 934 F.3d at 214, 222.

                                     46
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 47 of 73



charge of discrimination.” Hicks, 593 F.3d at 165 (quoting

White, 548 U.S. at 63). In addition, to establish the necessary

causal link, the plaintiff must provide proof that the unlawful

retaliation would not have occurred in the absence of the

unlawful retaliation: “but-for” causation. Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).

       “The elements of a retaliation claim based on an equal

protection violation under [Section] 1983 mirror those under

Title VII.” Vega, 801 F.3d at 91. See also Gonzalez v. City of

New York, No. 20-1126-CV, 2021 WL 438894, at *1-*2 (2d Cir. Feb.

9, 2021) (analyzing Section 1983 retaliation claim under

McDonnell Douglas framework, and requiring demonstration of

“but-for” causation); Raymond v. City of New York, 317 F. Supp.

3d 746, 768 (S.D.N.Y. 2018) (same).

       Construing the plaintiff’s claims liberally, the plaintiff

has alleged the transfer to Pomonok, counseling memoranda, the

June 2017 Local Disciplinary Hearing, the May 2019 Local

Disciplinary Hearing, denial of leave, and General Trial were

each retaliation for “objecting to” discrimination in her 2012

lawsuit against Jasper, in her February 2017 Letter to her union

president and Chair Otaloye, or in the EEOC Charges. 15


15 As discussed above, the plaintiff’s claims against the individual
defendants for alleged violations of Title VII are legally barred. See
Wrighten, 232 F.3d at 120.
  Further, also as noted above, the plaintiff is time-barred from raising a
Title VII claim on the basis of the transfer to Pomonok; and, in any event,

                                     47
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 48 of 73



     First, with the exception of the Local Disciplinary

Hearings and General Trial, the plaintiff has failed to show

that any of the challenged actions would have dissuaded a

reasonable employee from complaining about discrimination, and

thus are insufficient to support even a prima facie retaliation

claim.   Hicks, 593 F.3d at 165.

     Further, with the exception of the alleged remark at the

June 2017 Local Disciplinary Hearing about the February 2017

Letter, the record is devoid of evidence to support the

necessary “but-for” causal nexus between any protected activity

and the challenged actions. Nassar, 570 U.S. at 352; Gonzalez,

2021 WL 438894, at *2. There is no evidence in the record to

support a casual link between the 2012 lawsuit against Jasper

and any of the challenged events, and it is too temporally

remote to support an inference of retaliation. See, e.g.,

Stoddard, 309 F. App’x. at 480.

     With respect to the EEOC Charges, the plaintiff began

receiving counseling memoranda and was served with the Notice of



the plaintiff has failed to demonstrate how the transfer was an adverse
action.
  Further, to the extent the plaintiff has alleged that any failure to train
or unreasonable work assignments were retaliation, the plaintiff has not
provided any allegations connecting decisions about training or work
assignments to any protected activity. Moreover, as explained above, the
plaintiff has failed to adduce any evidence from which a reasonable
factfinder could conclude that the plaintiff was subjected to adverse
treatment regarding training or work assignments, when the plaintiff was
provided with opportunities for training and to hire vendors that the
plaintiff decided not to use.

                                     48
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 49 of 73



Local Hearing/Specification of Charges (dated May 10, 2017) for

the June 2017 Local Disciplinary Hearing, before the plaintiff

filed her First EEOC Charge (“Received May 15, 2017”). NYCHA

Defs.’ 56.1 Stmt. ¶¶ 117-18. The plaintiff has offered no

evidence (direct or circumstantial) connecting any of the

challenged actions with the plaintiff’s filing of an EEOC

Charge, and “[w]here timing is the only basis for a claim of

retaliation, and gradual adverse job actions began well before

the plaintiff had ever engaged in any protected activity, an

inference of retaliation does not arise.” Slattery v. Swiss

Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001); see also

Dabney v. Christmas Tree Shops, 958 F. Supp. 2d 439, 456

(S.D.N.Y. 2013) (no inference of retaliation, where the

plaintiff “received her first written warning three months”

before her allegedly protected activity was discovered), aff’d

sub nom. Dabney v. Bed Bath & Beyond, 588 Fed. App’x. 15 (2d

Cir. 2014); Spadola v. N.Y.C. Transit Auth., 242 F. Supp. 2d

284, 294-95 (S.D.N.Y. 2003) (An employer is “not obligated to

automatically cease or abandon an ongoing internal disciplinary

procedure merely because an employee files a charge alleging

discrimination.”).

     Further, to the extent that the plaintiff has attempted to

suggest that the two occasions on which the plaintiff’s requests

for leave were denied were connected to the EEOC Charges, such

                                   49
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 50 of 73



allegations are unpersuasive.      In the SAC, the plaintiff alleges

that on one or both of the days in August 2018 and 2019 for

which she was denied leave, she needed to take the day off for a

court appearance or meeting with counsel.        However, on at least

four other occasions, when the plaintiff submitted leave

requests to make court appearances, such requests were approved.

NYCHA Defs.’ 56.1 Stmt. ¶¶ 96-97.       Moreover, the defendants have

reasonably explained that the plaintiff’s leave requests were

denied, because Watkins and other staff had already requested

the day off, and Pomonok was especially short-staffed in August.

The plaintiff does not dispute these facts, but merely argues

that the Assistant Superintendent was not on leave and would

have been sufficient for coverage.       The plaintiff’s

disagreements with Watkins’ decisions about adequate staffing,

however, are insufficient to demonstrate a genuine issue of fact

as to whether the denials of leave were a pretext for

retaliation. Indeed, the plaintiff has failed to show the

necessary causal nexus between any protected activity and the

decisions to deny the plaintiff leave.

     Finally, regarding the February 2017 Letter, with the

exception of the June 2017 Local Disciplinary Hearing, the

plaintiff has failed to proffer evidence from which a reasonable

juror could draw the inference that any other challenged adverse

action would not have occurred “but-for” retaliation for the

                                   50
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 51 of 73



plaintiff’s February 2017 Letter.       The counseling memoranda

documented detailed and specific performance issues, beginning

in January 2017 (before the February 2017 Letter), and extending

until the plaintiff’s General Trial.       The plaintiff did not

accept responsibility for the performance issues and management

failures that provided the foundation for the counseling

memoranda, and there were plainly repeated occurrences of

similar issues. Further, the plaintiff has failed to show

evidence to support an inference of retaliatory animus for the

decisions to charge the defendant for either the June 2017 Local

Disciplinary Hearing or the May 2019 Local Disciplinary Hearing.

The decision of the May 2019 Local Disciplinary Hearing

demonstrate that the Hearing Officer considered the charged

conduct, and either affirmed or denied the charges, based on the

evidence presented, and the plaintiff has not alleged or

proffered any evidence to suggest the Local Disciplinary Hearing

was affected by any retaliatory animus.

     Further, the General Trial Officer’s decision was similarly

thorough and based on the evidence presented, and the General

Trial is too remote from the February 2017 Letter to suggest an

inference of retaliation for the February 2017 Letter. Thus,

given the absence of any evidence of discriminatory intent, the

counseling memoranda, the decision to bring charges to the June

2017 Local Disciplinary Hearing, the charges and outcome of the

                                   51
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 52 of 73



May 2019 Local Disciplinary Hearing, and the charges and outcome

of the General Trial are “incident[s] in a long string of

negative evaluations that she received at work, both before and

after” the plaintiff’s February 2017 Letter and are insufficient

to support even a prima facia Title VII or Section 1983

retaliation claim. See Kerman–Mastour v. FINRA, 814 F. Supp. 2d

355, 373–74 (S.D.N.Y. 2011) (rejecting a prima facie case of

retaliation under the NYCHRL where the adverse employment action

“was but one incident in a long string of negative evaluations

that she received at work”); see also Jenkins v. N.Y. State

Banking Dep't, No. 07-cv-6322, 2010 WL 2382417, at *11 (S.D.N.Y.

June 14, 2010) (“When disciplinary action begins prior to the

protected activity, there is no inference of retaliation simply

because the adverse action is completed after the protected

activity.”); Vitale v. Equinox Holdings, Inc., No. 17-cv-1810,

2019 WL 2024504, at *13 (S.D.N.Y. May 7, 2019) (“An employee who

has been repeatedly reprimanded and who sees the writing on the

wall cannot shield herself from legitimate managerial

prerogatives by threatening a discrimination complaint and then

alleging unlawful retaliation.”).

     Moreover, the defendants have provided legitimate, non-

retaliatory justifications for the counseling memoranda, the

decision to bring charges in the June 2017 and May 2019 Local

Disciplinary Hearings and the General Trial, and the outcomes of

                                   52
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 53 of 73



the May 2019 Local Disciplinary Hearing and the General Trial,

and the plaintiff has failed to show any genuine issues of

material fact to show that the justifications were pretextual.

Because the relevant inquiry is not whether the performance-

based justifications for the challenged actions were “accurate,”

but rather whether the plaintiff can show any evidence that the

offered justifications were pretextual, the plaintiff cannot

demonstrate the necessary causal nexus for a retaliation claim

simply by providing conclusory disagreements with or denials of

the plaintiff’s supervisors’ negative assessment of her

performance.    Miller v. Nat’l Ass’n of Sec. Dealers, Inc., 703

F. Supp. 2d 230, 247 (E.D.N.Y. 2010). The defendants have

provided consistent explanations, supported by contemporaneous

evidence, over a gradual progression of adverse employment

actions against the plaintiff and her subsequent demotion. See,

e.g., Vitale, 2019 WL 2024504, at *13.

       However, with respect to the outcome of the June 2017 Local

Disciplinary Hearing, the plaintiff has alleged that Wilson, the

Hearing Officer, told the plaintiff that the plaintiff “should

not have taken [the plaintiff’s] little letter dated February 8,

2017 to the [Chair] Shola Olatoye.” SAC ¶ 14; Williams Dep. 196-

199.    The NYCHA Defendants have argued that the comment is

inadmissible hearsay, but that is not correct.        The comment is

being offered as evidence of Wilson’s state of mind and for the

                                   53
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 54 of 73



fact that the statement was made, not to prove the truth of the

matter asserted in the statement.       Fed. R. Evid. 801(c)(2).

See, e.g., Kaur v. New York City Health & Hosps. Corp., 688 F.

Supp. 2d 317, 323 (S.D.N.Y. 2010) (employee’s personnel

documents were admissible to show the “state of mind of

Defendant's representatives in making various employment

decisions with regard to Plaintiff”); Pilgrim v. McGraw-Hill

Companies, Inc., 599 F. Supp. 2d 462, 476–77 (S.D.N.Y. 2009)

(testimony about alleged discriminatory comments by hiring

manager were not hearsay).

     Nor can such a comment be dismissed as an irrelevant or

stray remark.    The Court of Appeals has noted that courts

consider four factors, when assessing the probativeness of

verbal remarks in employment discrimination suits: “(1) who made

the remark (i.e., a decision-maker, a supervisor, or a low-level

co-worker); (2) when the remark was made in relation to the

employment decision at issue; (3) the content of the remark

(i.e., whether a reasonable juror could view the remark as

discriminatory); and (4) the context in which the remark was

made (i.e., whether it was related to the decision-making

process).”    Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 149 (2d

Cir. 2010).

     In this case, all four factors emphasize the probativeness

of Wilson’s remark. The remark was allegedly made by the neutral

                                   54
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 55 of 73



Hearing Officer, at the plaintiff’s June 2017 Local Disciplinary

Hearing, shortly after Wilson made a decision adverse to the

plaintiff, and the remark made specific reference to an earlier

statement by the plaintiff, that included allegations of gender

discrimination. If credited, the comment would be the very type

of “actions or remarks made by decisionmakers that could be

viewed as reflecting a [retaliatory] animus.” Chertkova v.

Connecticut Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996);

see also Azar v. TGI Friday's, Inc., 945 F. Supp. 485, 499

(E.D.N.Y. 1996) (derogatory comment about plaintiff’s national

origin did not constitute a “stray remark” when made by

plaintiff’s supervisor). Thus, the remark is sufficient to give

rise to an inference of retaliation required for the plaintiff

to establish a prima facie case, with respect to the decision in

the June 2017 Local Disciplinary Hearing. Although the

defendants have offered non-retaliatory justifications to

support the decision to bring the charges against the plaintiff

for the June 2017 Local Disciplinary Hearing, and Wilson’s

written decision draws support from evidence presented, genuine

issues of fact exist regarding whether Wilson’s justifications

for her decision at the June 2017 were pretextual. To the extent

that the defendants have sought to cast doubt on the credibility

of the plaintiff’s account, such efforts are unavailing, because

“[a]ssessments of credibility and choices between conflicting

                                   55
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 56 of 73



versions of the events are matters for the jury, not for the

court on summary judgment.” Rule v. Brine, Inc., 85 F.3d 1002,

1011 (2d Cir. 1996).

     Nevertheless, the plaintiff’s allegations regarding

Wilson’s comment only relate to the outcome of the June 2017

Local Disciplinary Hearing, and there is no evidence that any of

the individual defendants in this suit were responsible for the

outcome of the June 2017 Local Disciplinary Hearing. For

example, the plaintiff has not alleged facts or proffered

evidence to suggest that Hoffman was aware of the February 2017

Letter, or that it somehow influenced his decision to bring the

charges against the plaintiff for the June 2017 Local

Disciplinary Hearing. Therefore, the plaintiff’s allegations of

Wilson’s remark are not sufficient to demonstrate genuine issues

of material fact for the plaintiff’s claims against any of the

individual defendants in this suit.

     Further, the plaintiff has not alleged facts or proffered

evidence to support a claim against NYCHA, under Monell.          The

plaintiff has not provided evidence of a pattern or custom of

retaliation, nor has the plaintiff alleged the involvement of

sufficiently senior policymakers at NYCHA.        Therefore, the

plaintiff’s allegations of Wilson’s comment are insufficient to

support a Section 1983 retaliation claim against NYCHA.



                                   56
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 57 of 73



     Moreover, neither Wilson’s alleged comment, nor the

February 2017 Letter made any reference to the plaintiff’s race.

Thus, the plaintiff has only demonstrated genuine issues of

material fact sufficient to preclude summary judgment for the

plaintiff’s Title VII retaliation claim for complaining about

discrimination on the basis of gender, not race.

     Therefore, the plaintiff has demonstrated that genuine

issues of material fact exist that preclude summary judgment on

the plaintiff’s Title VII retaliation claim against NYCHA, on

the basis of June 2017 Local Disciplinary Hearing decision, for

allegedly complaining about alleged gender discrimination.

However, in all other respects, the plaintiff has failed to meet

the burden required for her retaliation claims under Title VII

or Section 1983.    NYCHA is entitled to summary judgment on the

plaintiff’s Section 1983 retaliation claim, and the individual

defendants (Jasper, Gonzalez, Hoffman, Davis, and Watkins) are

entitled to summary judgment for the plaintiff’s Title VII and

Section 1983 retaliation claims.

                           E. NYSHRL Claims

     NYSHRL discrimination and retaliation claims are analyzed

under the same McDonnell Douglas burden-shifting framework as

Title VII claims. Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 74-

75 (2d Cir. 2016) (discrimination); Zann Kwan v. Andalex Grp.

LLC, 737 F.3d 834, 843 (2d Cir. 2013) (retaliation). Prior to

                                   57
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 58 of 73



amendments made to the NYSHRL that took effect on October 11,

2019, NYSHRL hostile environment claims were analyzed in

essentially the same manner as hostile work environment claims

under Title VII and Section 1983. Summa v. Hofstra Univ., 708

F.3d 115, 123-24 (2d Cir. 2013).

     For hostile work environment claims that occurred after the

2019 amendment’s effective date, the standard has changed “to

eliminate the requirement that harassing or discriminatory

conduct be ‘severe or pervasive’ for it to be actionable and to

adopt instead a more protective standard that prohibits conduct

that results in ‘inferior terms, conditions or privileges of

employment.’” Maiurano v. Cantor Fitzgerald Sec., No. 19-cv-

10042, 2021 WL 76410, at *3 & n.2 (S.D.N.Y. Jan. 8, 2021)

(quoting N.Y. Exec. Law § 296(1)(h)).

     In this case, the plaintiff has failed to demonstrate

either that she was treated in a discriminatory manner on the

basis of her race or gender, or that she was exposed to a

hostile work environment, under either standard.         With respect

to the plaintiff’s hostile environment claim, the majority of

the challenged events occurred before the amendment took effect

on October 11, 2019, and thus are analyzed in the same manner as

the plaintiff’s federal hostile work environment claims; and the

plaintiff has failed to demonstrate the presence of objectively

hostile or unreasonable conditions. Further, to the extent that

                                   58
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 59 of 73



claims occurred after October 11, 2019, the plaintiff has failed

to demonstrate the presence of a hostile work environment that

resulted in “inferior terms, conditions or privileges of

employment.” N.Y.S. Exec. Law § 296(1)(h).

     With respect to the plaintiff’s retaliation claims, for

substantially the same reasons as noted above for the

plaintiff’s Title VII retaliation claims, the plaintiff has

proffered sufficient evidence to preclude summary judgment for

her NYSHRL retaliation claim against NYCHA, on the basis of

Wilson’s remark at the June 2017 Local Disciplinary Hearing.

However, no reasonable jury could find that the plaintiff has

provided sufficient evidence to support a NYSHRL claim against

NYCHA on any other grounds.

     Therefore, Watkins and the individual NYCHA Defendants

(Jasper, Gonzalez, Hoffman, and Davis) are entitled to summary

judgment dismissing the plaintiff’s NYSHRL claim.         However, the

plaintiff has provided sufficient evidence to preclude summary

judgment for the plaintiff’s NYSHRL claim against NYCHA, but

solely on the basis of Wilson’s decision at the June 2017 Local

Disciplinary Hearing in alleged retaliation for the plaintiff’s

complaint about gender discrimination.

                            F. NYCHRL Claims

     Section 8–107(1)(a) of the NYCHRL prohibits employers from

discriminating against any person on the basis of the person’s

                                   59
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 60 of 73



actual or perceived race or gender “in compensation or in terms,

conditions or privileges of employment.” N.Y.C. Admin. Code § 8–

107(1)(a). Section 8-107(7) prohibits an employer from taking

retaliatory actions against a plaintiff, that would be

“reasonably likely to deter a person from engaging in protected

activity,” for opposing practices prohibited by the NYCHRL.

N.Y.C. Admin. Code § 8–107(7). See Ya-Chen Chen v. City Univ. of

New York, 805 F.3d 59, 76 (2d Cir. 2015). Courts must analyze

NYCHRL claims separately from any federal and state law claims

and should construe the NYCHRL “liberally for the accomplishment

of the uniquely broad and remedial purposes thereof.” Mihalik v.

Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d

Cir. 2013).

     “The NYCHRL does not differentiate between discrimination

and hostile work environment claims; rather, both are governed

by N.Y.C. Admin. Code § 8–107(1)(a).” Russo, 972 F. Supp. 2d at

449–50. To show a violation of Section 8-107(1)(a), a plaintiff

must establish that the plaintiff was treated “less well” than

other similarly situated employees “at least in part for

discriminatory reasons.” EEOC v. Bloomberg LLP, 967 F. Supp. 2d

816, 836 (S.D.N.Y. 2013); Mihalik, 715 F.3d at 110.         For NYCHRL

claims based on the existence of a hostile work environment,

“less egregious conduct than that required under Title VII may

support a hostile work environment claim under the NYCHRL.”

                                   60
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 61 of 73



Panzarino v. Deloitte & Touche LLP, No. 05-cv-8502, 2009 WL

3539685, at *9 (S.D.N.Y. Oct. 29, 2009); see also Fincher v.

Depository Tr. & Clearing Corp., 604 F.3d 712, 724 & n.10 (2d

Cir. 2010).   However, the “broader purposes of the NYCHRL do not

connote an intention that the law operate as a general civility

code.” Zhao v. Time, No. 08-cv-8872, 2010 WL 3377498, at *23

(S.D.N.Y. Aug. 24, 2010), aff’d, 440 F. App’x 50 (2d Cir. 2011).

Summary judgment is available where the employer can prove that

the alleged conduct does not even represent a “borderline”

violation, but “could only be reasonably interpreted by a trier

of fact as representing no more than petty slights or trivial

inconveniences.” Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d

27, 41 (App. Div. 2009); see also Thelwell v. City of New York,

No. 13-cv-1260, 2015 WL 4545881, at *11-*12 (S.D.N.Y. July 28,

2015), aff’d, 733 F. App’x 561 (2d Cir. 2018).

     To establish a retaliation claim under the NYCHRL, “a

plaintiff must show (1) that she took action opposing her

employer’s discrimination and (2) that, as a result, the

employer engaged in conduct that was reasonably likely to deter

a person from engaging in such an action.” Bloomberg, 967 F.

Supp. 2d at 838; See also Mihalik, 715 F.3d at 112.         Although

NYCHRL retaliations claims are not held to a “but-for” standard,

“a plaintiff must still establish that there was a causal

connection between [the plaintiff’s] protected activity and the

                                   61
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 62 of 73



employer’s subsequent action, and must show that a defendant’s

legitimate reason for [the adverse employment action] was

pretextual or motivated at least in part by an impermissible

motive.” Russo, 972 F. Supp. 2d at 456.

     In this case, for the reasons discussed above with respect

to the plaintiff’s Title VII and NYSHRL retaliation claims,

genuine issues of material fact preclude the NYCHA Defendants’

motion for summary judgment on the plaintiff’s NYCHRL claim

against NYCHA, based on the plaintiff’s allegations of

retaliation by Wilson at the June 2017 Local Disciplinary

Hearing, for complaining about gender discrimination in the

February 2017 Letter.     However, for substantially the same

reasons that the defendants are entitled to summary judgment for

the plaintiff’s remaining Title VII, Section 1983, and NYSHRL

claims, there is insufficient evidence in the record to support

a disparate treatment, retaliation, or hostile work environment

NYCHRL claim, on the basis of any of the plaintiff’s other

allegations.

     Therefore, Watkins and the individual NYCHA Defendants

(Jasper, Gonzalez, Hoffman, and Davis) are entitled to summary

judgment dismissing the plaintiff’s NYCHRL claims against them,

but NYCHA’s motion for summary judgment dismissing the

plaintiff’s NYCHRL claim against NYCHA is denied solely with



                                   62
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 63 of 73



respect to the plaintiff’s claim for retaliation based on the

June 2017 Local Disciplinary Hearing decision.

                 IV. First Amendment Retaliation Claim

     The plaintiff has brought a claim pursuant to Section 1983,

alleging that she was retaliated against for engaging in

“speech” that the plaintiff contends is protected by the First

Amendment.     Specifically, the plaintiff alleges that she

suffered retaliation for her February 2017 Letter to Local 237

President Floyd, NYCHA Chair Olatoye, and other state and

federal officials.

     “A plaintiff asserting a First Amendment retaliation claim

must establish that: (1) [the plaintiff’s] speech or conduct was

protected by the First Amendment; (2) the defendant took an

adverse action against [the plaintiff]; and (3) there was a

causal connection between this adverse action and the protected

speech.” Matthews v. City of New York, 779 F.3d 167, 172 (2d

Cir. 2015)).

     As noted above, the plaintiff has failed to demonstrate

that several of the challenged actions were “adverse actions.”

In any event, because the plaintiff has failed to show that the

February 2017 Letter was protected by the First Amendment, the

plaintiff’s First Amendment Retaliation claim fails.

     Whether an employee’s speech was protected by the First

Amendment is a question of law to be decided by the Court. Rao

                                   63
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 64 of 73



v. N.Y.C. Health & Hosps. Corp., 905 F. Supp. 1236, 1241

(S.D.N.Y. 1995).    The Supreme Court has established a two-step

inquiry, to analyze whether a public employee’s speech is

entitled to First Amendment protection. Lane v. Franks, 573 U.S.

228, 236-37 (2014).    First, the Court must determine “whether

the employee spoke as a citizen on a matter of public concern.”

Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (citing Pickering

v. Bd. of Educ. of Twp. High Sch. Dist. 205, Will Cnty., 391

U.S. 563, 568 (1968)). Whether a public employee spoke as a

citizen on a matter of public concern in turn encompasses two

separate subquestions: “(1) whether the subject of the

employee's speech was a matter of public concern and (2) whether

the employee spoke as a citizen rather than solely as an

employee.” Jackler v. Byrne, 658 F.3d 225, 235 (2d Cir. 2011)

(citing Garcetti, 547 U.S. at 420–22). Only if the Court answers

both questions in the affirmative does the Court turn to the

second step of the Pickering framework to determine: “whether

the relevant government entity had an adequate justification for

treating the employee differently from any other member of the

public based on the government's needs as an employer.”

Matthews, 779 F.3d at 172; see also Pickering, 391 U.S. at 568.

     To determine whether an employee’s speech related to a

matter of public concern, courts are instructed to consider

whether the speech in question “was calculated to redress

                                   64
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 65 of 73



personal grievances” or directed toward “a broader public

purpose.” Paterno v. City of New York, 781 F. App'x 15, 17 (2d

Cir. 2019) (quoting Lewis v. Cowen, 165 F.3d 154, 163-64 (2d

Cir. 1999), cert. denied, 140 S. Ct. 499 (2019). Whether speech

is a matter of public concern depends on the “content, form, and

context” of the speech. Connick v. Myers, 461 U.S. 138, 147–148.

See also Montero v. City of Yonkers, 890 F.3d 386, 399-400 (2d

Cir. 2018).

     In this case, the plaintiff’s February 2017 Letter is

comprised almost solely of complaints about the plaintiff’s

interactions with her managers, and NYCHA Deputy Directors and

Administrators.    Although, as the Superintendent of a large

NYCHA development, the plaintiff’s concerns about lack of

adequate resources have implications for the living situations

of a significant number of New York City residents, the

“content, form, and context” of the plaintiff’s letter make

clear that it was not written with such a public purpose.          The

plaintiff’s complaints that NYCHA “failed to provide [her]” with

resources, that her manager “failed to brief, appraise and

provide [her] with adequate staffing” and that “[i]n meeting,

[her] development . . . is criticized, scrutinized and adversely

spoken about.” Lippman Decl. Ex. 15.       Such speech is focused on

individualized grievances with the conditions of the plaintiff’s

work, not aimed toward serving a broader public purpose. See

                                   65
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 66 of 73



Ruotolo v. City of N.Y., 514 F.3d 184, 190 (2d Cir. 2008) (“[a]

public employee may not transform a personal grievance into a

matter of public concern by invoking a supposed popular interest

in the way public institutions are run”).

     Moreover, because the February 2017 Letter was inextricably

connected to the plaintiff’s concerns about the plaintiff’s

ability to execute her job responsibilities properly, it was

speech as an employee, not as a citizen. To determine whether

the employee spoke as a citizen rather than solely as an

employee, courts are instructed to ask two subquestions: “(A)

did the speech fall outside of the employee’s official

responsibilities [or duties], and (B) does a civilian analogue

exist?” Matthews, 779 F.3d at 173; see also Eyshinskiy v.

Kendall, 692 F. App'x 677, 678 (2d Cir. 2017).        To determine

whether speech falls outside an employee’s official duties, a

court “must examine the nature of the plaintiff’s job

responsibilities, the nature of the speech, and the relationship

between the two.” Ross v. Breslin, 693 F.3d 300, 306 (2d Cir.

2012). A public employee’ speech is not protected if it is

“part-and-parcel of [the employee’s] concerns about his ability

to properly execute his duties.” Weintraub v. Bd. of Educ. of

City Sch. Dist. of City of New York, 593 F.3d 196, 203 (2d Cir.

2010).



                                   66
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 67 of 73



       In this case, the plaintiff’s speech directly relates to

matters for which the plaintiff had management responsibilities,

as the Superintendent of Pomonok. As such, the plaintiff’s

February 2017 Letter did not involve the plaintiff’s speech as a

citizen, but rather involved speech that was “part-and-parcel”

of the plaintiff’s responsibilities as the Superintendent of

Pomonok. 16

       Moreover, “[a]lthough the presence or lack of a civilian

analogue may be of some help in determining whether one spoke as

a citizen, the critical question under Garcetti is whether the

speech at issue is itself ordinarily within the scope of an

employee’s duties.” Montero, 890 F.3d at 397-98.           Indeed, even

in contexts where the plaintiff used a channel for speech that

may have been available to citizens, courts have still found

that the plaintiff’s speech was as an employee, when it relates

to the plaintiff’s official employment duties and

responsibilities. See, e.g., Waronker v. Hempstead Union Free


16 The fact that the plaintiff’s letter was sent to the president of her
union, in addition to Chair Olatoye and other state and local politicians,
does not alter the analysis. It is true that the Court of Appeals has
recognized that certain speech conducted in union fora may be protected by
the First Amendment as private citizen speech. See, e.g., Montero, 890 F.3d
at 394. Nevertheless, the Court of Appeals has declined to “decide
categorically that when a person speaks in his capacity as a union member, he
speaks as a private citizen,” and instead instructed that a court must
consider whether, under the facts of the case, the speech was “composed of
statements made as a means to fulfill or undertaken in the course of
performing” the plaintiff’s job responsibilities. Id. at 399. See, e.g.,
Weintraub, 593 F.3d at 203 (a school teacher's grievance regarding
administration's refusal to discipline a student was unprotected speech,
because the teacher's need to discipline his own students was essential to
his ability to perform his job responsibilities).

                                     67
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 68 of 73



Sch. Dist., 788 F. App’x 788, 792-93 (2d Cir. 2019) (affirming a

district court’s conclusion that a school superintendent spoke

as an employee, rather than as a private citizen, when he

publicly accused the school district of corruption, because he

“did not bear an obligation as a private citizen to communicate

with law enforcement about the School District’s corruption and

mismanagement.”), cert. denied, 140 S. Ct. 2669 (2020);

Weintraub, 593 F.3d at 203 (holding that when a public school

teacher challenged the school administration’s decision to not

discipline a student in his class, the plaintiff spoke “pursuant

to his official duties because it was part-and-parcel of his

concerns about his ability to properly execute his duties”).

       Because the plaintiff’s February 2017 Letter was a “means

to fulfill” the plaintiff’s primary employment responsibilities

of managing and overseeing the maintenance of Pomonok, the

February 2017 Letter was employee speech, rather than citizen

speech, and not protected by the First Amendment. Weintraub, 593

F.3d at 203.

       Therefore, the defendants are entitled to summary judgment

dismissing the plaintiff’s First Amendment retaliation claims. 17




17 Furthermore, the plaintiff has failed to allege facts or proffer evidence
sufficient to support a Section 1983 claim against NYCHA under Monell. See
Batista, 702 F.2d at 397; Chin, 575 F. Supp. 2d at 565-67.

                                     68
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 69 of 73



                      IV. Preliminary Injunction

     The plaintiff has filed a motion for a preliminary

injunction, seeking reinstatement to the title of Resident

Buildings Superintendent, and alleging that NYCHA denied her due

process rights by confirming the General Trial Officer’s

findings and decisions, without issuing its own separate record

or a signed “explanation.” See ECF No. 135. It is uncontested

that NYCHA published a “DECISION RELATING TO DISCIPLINARY

CHARGES,” which stated that “the Disciplinary Panel of [NYCHA]

has reviewed the record of the hearing, the findings and the

report and recommendation of the Trial Officer,” “confirmed” the

findings and decision, and “approved and adopted” the Trial

Officer’s recommendations. See ECF No. 135, Ex. 2; NYCHA Defs.’

56.1 Stmt. ¶ 116; Lippman Decl. Ex. 20. The plaintiff also

alleges that she cannot pursue an appeal of the demotion and

that the preliminary injunction is her only recourse.

     However, the plaintiff has failed to demonstrate that she

is likely to succeed on the merits of her claims.         The plaintiff

has also failed to show irreparable harm and that a preliminary

injunction would be in the public interest.

     A preliminary injunction is “one of the most drastic tools

in the arsenal of judicial remedies,” Grand River Enter. Six

Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (per

curiam), and “never awarded as of right.” Winter v. Nat. Res.

                                   69
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 70 of 73



Def. Council, Inc., 555 U.S. 7, 24 (2008). A plaintiff seeking a

preliminary injunction must generally establish that the

plaintiff is likely to succeed on the merits, that the plaintiff

is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in the

plaintiff’s favor, and that an injunction is in the public

interest. Winter, 555 U.S. at 20. “A showing of irreparable harm

is the single most important prerequisite for the issuance of a

preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec

Corp., 559 F.3d 110, 118 (2d Cir. 2009).

     In this case, the plaintiff has moved for a preliminary

injunction not on the basis of claims of discrimination, hostile

environment, or retaliation, but on a claim that the General

Trial and NYCHA’s adoption of the findings and recommendations

of the General Trial Officer, violated the plaintiff’s due

process rights.    The plaintiff’s preliminary injunction and

supporting papers raise claims and allegations not found in the

SAC, and indeed would form the basis of a new, separate

complaint. In support, the plaintiff alleges that NYCHA merely

“rubber stamp[ed]” the General Trial Officer’s decision and that

this is unlawful. ECF No. 135, at 2.

     First, the plaintiff has offered no legal support for her

contention that NYCHA was required to hold a new hearing or

provide a lengthy signed decision, instead of its summary

                                   70
     Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 71 of 73



affirmance, and therefore the plaintiff has failed to show a

likelihood of success on the merits.         The plaintiff’s General

Trial, for which the plaintiff received advance notice, at which

she was represented by counsel, and at which she had an

opportunity to present witnesses and evidence, would appear to

satisfy the plaintiff’s rights to procedural due process.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985);

see also Faghri v. Univ. of Connecticut, 621 F.3d 92, 100 (2d

Cir. 2010).

       Moreover, as the NYCHA Defendants note, the plaintiff has

already appealed her demotion to the New York City Civil Service

Commission (“CSC”) with the assistance of counsel and is

awaiting the CSC’s decision. Lippman Preliminary Injunction

Opposition Decl. ¶¶ 2-4; Exs. 1 & 2.         The plaintiff has alleged

that the CSC is an inadequate forum for challenging her

demotion.

       Furthermore, the plaintiff has failed to allege any harms

for which the plaintiff would lack an adequate remedy at law at

a later time, in the form of money damages. The plaintiff has

failed to explain why compensatory damages would be inadequate,

if the plaintiff successfully challenges her demotion. 18 See,


18  The plaintiff appears to rely on Bery v. City of New York, 97 F.3d 689,
693-94 (2d Cir. 1996), to argue that the plaintiff need not demonstrate an
irreparable injury. But, Bery involved a First Amendment claim, and the
plaintiff’s preliminary injunction motion raises allegations of a violation
of the plaintiff’s rights to procedural due process under the Fourteenth

                                     71
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 72 of 73



e.g., JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 79 (2d

Cir. 1990)(“ Where money damages are adequate compensation a

preliminary injunction should not issue.”); Jackson Dairy, Inc.

v. H. P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979) (per

curiam) (“For it has always been true . . . that where money

damages is adequate compensation a preliminary injunction will

not issue.”).    Therefore, the plaintiff has failed to

demonstrate any “irreparable injury” if an injunction is not

granted at this time.

     Finally, the plaintiff has failed to demonstrate that the

balance of equities tip in her favor or that an injunction would

be in the public interest.       The plaintiff was demoted, because

of serious management failures in supervising public housing.

The public has a strong interest in assuring the efficient

provision of safe, decent public housing.          Based on the

plaintiff’s allegations and the current record, reinstating the

plaintiff before the CSC can decide her appeal from the finding

of mismanagement would not be in the public interest.

     Because the plaintiff has failed to demonstrate a

likelihood of success on the merits, that she would be




Amendment, not a First Amendment violation. Moreover, “the presence of
irreparable injury to First Amendment rights, however, ‘turns on whether the
plaintiff has shown a clear likelihood of success on the merits,’ SAM Party
of New York v. Kosinski, 987 F.3d 267, 278 (2d Cir. 2021), and, as discussed
above, the plaintiff has failed to demonstrate that any adverse action was
taken against her, on the basis of any First Amendment-protected speech.

                                     72
   Case 1:18-cv-05912-JGK-RWL Document 142 Filed 03/23/21 Page 73 of 73



irreparably harmed absent relief from this Court at this time,

or that the equities and public interest weigh in the

plaintiff’s favor, the plaintiff’s request for a preliminary

injunction is denied.

                               CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not specifically addressed above, the

remaining arguments are either moot or without merit. For the

reasons explained above, defendant Watkins’ motion for summary

judgment dismissing the plaintiff’s claims against her is

GRANTED. The NYCHA Defendants’ motion for summary judgment is

DENIED with respect to the plaintiff’s claims against NYCHA,

pursuant to Title VII, NYSHRL, and NYCHRL, for retaliation for

complaining about alleged gender discrimination in her February

2017 Letter and GRANTED in all other respects.          The plaintiff’s

motion for a preliminary injunction is DENIED.        Defendant

Watkins’ cross-claims against NYCHA are unaffected. The Clerk is

directed to close all pending motions.



SO ORDERED.

Dated:     New York, New York
           March 23, 2021               ____/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge




                                   73
